Exhibit 10.1

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 18, 2012

 

among

 

THE MCCLATCHY COMPANY,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.,
as
Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and J.P. MORGAN SECURITIES INC.,
as
Joint Lead Arrangers and Joint Book Managers

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

48

1.03

Accounting Terms

49

1.04

Rounding

49

1.05

References to Agreements and Laws

49

1.06

Times of Day

50

1.07

Letter of Credit Amounts

50

 

 

 

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Committed Loans

50

2.02

Borrowings, Conversions and Continuations of Committed Loans

50

2.03

Letters of Credit

52

2.04

Swing Line Loans

60

2.05

Prepayments

63

2.06

Termination or Reduction of Commitments

64

2.07

Repayment of Loans

64

2.08

Interest

65

2.09

Fees

65

2.10

Computation of Interest and Fees

66

2.11

Evidence of Debt

67

2.12

Payments Generally

67

2.13

Sharing of Payments

69

2.14

Cash Collateral

70

2.15

Defaulting Lenders

71

2.16

Increase in Commitments

73

 

 

 

 

ARTICLE III
TAXES AND YIELD PROTECTION

 

 

 

 

3.01

Taxes

75

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.02

Illegality

76

3.03

Inability to Determine Rates

77

3.04

Increased Cost and Reduced Return; Capital Adequacy

77

3.05

Compensation for Losses

79

3.06

Mitigation Obligations; Replacement of Lenders

79

3.07

Survival

80

 

 

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Effectiveness

80

4.02

Conditions to all Credit Extensions

82

 

 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

83

5.02

Authorization; No Contravention

83

5.03

Governmental Authorization; Other Consents

84

5.04

Binding Effect

84

5.05

Financial Statements

84

5.06

Litigation

84

5.07

No Default

85

5.08

Ownership of Property; Liens

85

5.09

Environmental Compliance

85

5.10

Insurance

85

5.11

Taxes

85

5.12

ERISA Compliance

85

5.13

Subsidiaries

86

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

86

5.15

Disclosure

87

5.16

Compliance with Laws

87

5.17

Solvency

87

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

87

6.02

Certificates; Other Information

88

6.03

Notices

90

6.04

Payment of Obligations

90

6.05

Preservation of Existence, Etc.

91

6.06

Maintenance of Properties

91

6.07

Maintenance of Insurance

91

6.08

Compliance with Laws

91

6.09

Books and Records

91

6.10

Inspection Rights

91

6.11

Use of Proceeds

92

6.12

Covenant to Guarantee Obligations and Give Security

92

 

 

 

 

ARTICLE VII
NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

93

7.02

Indebtedness

93

7.03

Sales of Assets and Subsidiary Stock

98

7.04

Fundamental Changes

100

7.05

Change in Nature of Business

100

7.06

Transactions with Affiliates

100

7.07

Use of Proceeds

102

7.08

Financial Covenants

102

7.09

Burdensome Agreements

103

7.10

Restricted Payments

105

7.11

Amendments of Organization Documents

111

7.12

Accounting Changes

111

7.13

Early Retirement of Public Indebtedness

111

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

111

8.02

Remedies Upon Event of Default

114

8.03

Application of Funds

114

 

 

 

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

115

9.02

Rights as a Lender

116

9.03

Exculpatory Provisions

116

9.04

Reliance by Administrative Agent

117

9.05

Delegation of Duties

117

9.06

Resignation of Administrative Agent

118

9.07

Non-Reliance on Administrative Agent and Other Lenders

119

9.08

No Other Duties, Etc.

119

9.09

Administrative Agent May File Proofs of Claim

119

9.10

Collateral and Guaranty Matters

120

9.11

Authorization for Intercreditor Agreement

121

 

 

 

 

ARTICLE X
MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

121

10.02

Notices; Effectiveness; Electronic Communications

122

10.03

No Waiver; Cumulative Remedies

124

10.04

Expenses; Indemnity; Damage Waiver

125

10.05

Payments Set Aside

127

10.06

Successors and Assigns

127

10.07

Treatment of Certain Information; Confidentiality

132

10.08

Right of Setoff

133

10.09

Interest Rate Limitation

133

10.10

Counterparts; Integration; Effectiveness

133

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.11

Survival of Representations and Warranties

134

10.12

Severability

134

10.13

Replacement of Lenders

134

10.14

Tax Forms

135

10.15

Governing Law; Jurisdiction; Etc.

137

10.16

Waiver of Jury Trial

138

10.17

No Advisory or Fiduciary Responsibility

138

10.18

USA PATRIOT Act Notice

139

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

 

10.02

Administrative Agent’s Office, Certain Address for Notice

 

10.06

Assignment and Assumption Fees

 

 

EXHIBITS

 

Form of

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Opinion Matters

 

G

Form of Guaranty

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 18, 2012, among THE MCCLATCHY COMPANY, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and J.P. MORGAN SECURITIES INC., as Joint Lead Arrangers and Joint
Book Managers.

 

The Borrower, various lenders, Bank of America, N.A., as Administrative Agent
and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, and Banc of
America Securities LLC (now known as Merrill Lynch, Pierce, Fenner & Smith
Incorporated) and J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint
Book Managers, are parties to that certain Second Amended and Restated Credit
Agreement dated as of June 22, 2012 (as amended prior to the date hereof, the
“Existing Credit Agreement”).  The Borrower, the Administrative Agent, the
Lenders (as defined in the Existing Credit Agreement) have agreed that the
Existing Credit Agreement shall be amended and restated in its entirety.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Indebtedness” means, with respect to any Person, Indebtedness (1) of a
Person or any of its Subsidiaries existing at the time such Person is merged or
consolidated with the Borrower or a Restricted Subsidiary or becomes a
Restricted Subsidiary or (2) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition, and Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.  Acquired Indebtedness
shall be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person is merged or consolidated with the
Borrower or a Restricted Subsidiary or becomes a Restricted Subsidiary and, with
respect to clause (2) of the preceding sentence, on the date of consummation of
such acquisition of assets.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of December 3, 2012 among the Borrower, the Lenders party
thereto and the Administrative Agent.

 

“Applicable Percentage” means the percentage (carried out to the ninth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment at
such time.  If the commitment of each Lender to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if all the Commitments have expired, then the Applicable
Percentage shall be determined based on the Applicable Percentage of each Lender
most recently in effect, giving effect to any subsequent assignments.  The
Applicable Percentage of each Lender as of the Restatement Effective Date is set
forth opposite the name of such Lender on Schedule 2.01, and otherwise shall be
as set forth in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rates per annum
(expressed in basis points), determined by reference to the statement of
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Consolidated Total
Leverage Ratio

 

Commitment Fee

 

Eurodollar Rate
Letters of Credit

 

Base Rate

 

< 4.0 to 1.00

 

50.0

 

275.0

 

175.0

 

> 4.00 to 1.00 but < 5.00 to 1.00

 

50.0

 

300.0

 

200.0

 

> 5.00 to 1.00 but < 6.00 to 1.00

 

50.0

 

350.0

 

250.0

 

> 6.00 to 1.00

 

62.5

 

425.0

 

325.0

 

 

If a Compliance Certificate setting forth the Consolidated Total Leverage Ratio
shall not have been delivered to the Administrative Agent as required by
Section 6.02(a), at the request of

 

2

--------------------------------------------------------------------------------


 

the Required Lenders, the “Applicable Rate” shall be the highest rate set forth
in the foregoing grid until such Compliance Certificate is so delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Loan at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Lenders, and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities Inc., in its capacity as joint lead arranger and joint
book manager.

 

“Asset Acquisition” means (1) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be consolidated or merged with the Borrower or
any Restricted Subsidiary or (2) the acquisition by the Borrower or any
Restricted Subsidiary of assets of any Person.

 

“Asset Disposition” means any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Restricted Subsidiary (other than directors’ qualifying shares or local
ownership shares) (it being understood that the Capital Stock of the Borrower is
not an asset of the Borrower), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction.

 

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

 

(1)                                 a disposition of assets by a Restricted
Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
Restricted Subsidiary;

 

(2)                                 the disposition of Cash Equivalents in the
ordinary course of business or the voluntary termination of Hedging Obligations;

 

(3)                                 a disposition of inventory in the ordinary
course of business;

 

(4)                                 a disposition of used, obsolete, worn out,
damaged or surplus equipment or equipment or assets that are no longer used or
useful in the conduct of the business of the Borrower and its Restricted
Subsidiaries and that is disposed of in each case in the ordinary course of
business;

 

3

--------------------------------------------------------------------------------


 

(5)                                 the disposition of all or substantially all
of the assets of the Borrower in a manner permitted pursuant to Section 7.04 or
any disposition that constitutes a Change of Control or a New Senior Secured
Notes Change of Control;

 

(6)                                 an issuance of Capital Stock by a Restricted
Subsidiary to the Borrower or to a Restricted Subsidiary;

 

(7)                                 for purposes of Section 7.03 only, the
making of a Permitted Investment or a disposition subject to Section 7.10;

 

(8)                                 dispositions of Capital Stock of a
Restricted Subsidiary or property or other assets in a single transaction or a
series of related transactions with an aggregate Fair Market Value of less than
$10.0 million;

 

(9)                                 the creation of a Permitted Lien and
dispositions in connection with Permitted Liens;

 

(10)                          dispositions of receivables in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

 

(11)                          the licensing or sublicensing of patents, trade
secrets, know-how and other intellectual property, know-how or other general
intangibles and licenses, leases or subleases of other property which do not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries as operated immediately prior to the granting of such license,
lease or sublease;

 

(12)                          to the extent allowable under Section 1031 of the
Code, any exchange of like property (excluding any boot thereon) for use in a
Related Business;

 

(13)                          foreclosure on assets or transfers by reason of
eminent domain;

 

(14)                          any sale of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary;

 

(15)                          a Sale/Leaseback Transaction that is made for cash
consideration in an amount not less than the cost of the underlying fixed or
capital asset and is consummated within 180 days after the Borrower or any
Restricted Subsidiary acquires or completes the acquisition of such fixed or
capital asset;

 

(16)                          the receipt by the Borrower or any Restricted
Subsidiary of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets;

 

(17)                          operating leases in the ordinary course of
business;

 

(18)                          the surrender or waiver of contract rights or
litigation rights or the settlement, release or surrender of tort or other
litigation claims of any kind;

 

4

--------------------------------------------------------------------------------


 

(19)                          the contribution of any real property (including,
without limitation, land, buildings and fixtures) by the Borrower or any of its
Restricted Subsidiaries to a pension plan to satisfy funding obligations of the
Borrower or any of its Restricted Subsidiaries under such plan; and

 

(20)                          the transfer of improvements, additions or
alterations in connection with the lease of any property.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, (1) if such Sale/Leaseback Transaction does not
constitute a Capitalized Lease Obligation, the present value (discounted at the
interest rate implicit in the transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP or (2) if such Sale/Leaseback
Transaction constitutes a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligations.”

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 25, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

 

“Bank of America Commitment Reduction Date” has the meaning specified in
Section 2.06.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate

 

5

--------------------------------------------------------------------------------


 

plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board of Directors” means:

 

(1)                                 with respect to a corporation, the Board of
Directors of the corporation or (other than for purposes of determining Change
of Control) any committee thereof duly authorized to act on behalf of the Board
of Directors with respect to the relevant matter;

 

(2)                                 with respect to a partnership, the Board of
Directors of the general partner of the partnership; and

 

(3)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Business Unit” means each newspaper owned by the Borrower and its Subsidiaries
and the assets used in connection with the publication of such newspaper.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations in accordance with GAAP).

 

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.

 

6

--------------------------------------------------------------------------------


 

“Capital Stock” of any Person means (1) with respect to any Person that is a
corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Stock, and (2) with respect to any Person that is not a corporation, any and all
partnership, limited liability company, membership or other equity interests of
such Person, but in each case excluding any debt securities convertible into any
of the foregoing.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments:

 

(a)                                 U.S. dollars, or in the case of any Foreign
Subsidiary, such currencies held by it from time to time in the ordinary course
of business;

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality of the United States of America (provided that the full faith
and credit of the United States of America is pledged in support thereof);

 

(c)                                  marketable general obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of either “A” or better from S&P or “A2” or better from Moody’s;

 

(d)                                 certificates of deposit, demand deposits,
time deposits, eurodollar time deposits, overnight bank deposits or bankers’
acceptances having maturities of not more than one year from the date of
acquisition thereof issued by any commercial bank (x) the long-term debt of
which is rated at the time of acquisition thereof at least “A” (or the
equivalent thereof) by S&P or “A2” (or the equivalent thereof) by Moody’s or
(y) the short term commercial paper of such commercial bank or its parent
company is rated at the time of acquisition thereof at least “A-1” (or the
equivalent thereof) by S&P or “P-1” (or the equivalent thereof) by Moody’s, and
having combined capital and surplus in excess of $500,000,000;

 

(e)                                  repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(b), (c) and (d) above, entered into with any bank meeting the qualifications
specified in clause (d) above;

 

(f)                                   commercial paper rated at the time of
acquisition thereof at least “A-1” (or the equivalent thereof) by S&P or “P-1”
(or the equivalent thereof) by Moody’s, or

 

7

--------------------------------------------------------------------------------


 

carrying an equivalent rating by a nationally recognized statistical rating
organization, if either of such Rating Agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof;

 

(g)                                  instruments equivalent to those referred to
in clauses (a) through (f) above denominated in euros or any foreign currency
comparable in credit quality and tenor to those referred to in such clauses and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction;

 

(h)                                 interests in any investment company or money
market fund that invests 95% or more of its assets in instruments of the type
specified in clauses (a) through (g) above;

 

(i)                                     money market funds that (i) comply with
the criteria set forth in Rule 2A-7 of the Investment Company Act of 1940, as
amended, (ii) are rated at the time of acquisition thereof “AAA” by S&P or “Aaa”
by Moody’s and (iii) have portfolio assets of at least $5.0 billion; and

 

(j)                                    in the case of any Foreign Subsidiary,
high quality short-term investments which are customarily used for cash
management purposes in any country in which such Foreign Subsidiary operates.

 

“Cash Management Obligations” means obligations of the Borrower or any
Subsidiary in relation to treasury or cash management services agreement
(including, without limitation, purchase cards) between the Borrower and any
Lender or an Affiliate of a Lender (or any Person that was a Lender or Affiliate
of a Lender at the time such services agreement was executed).

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as in effect on the date hereof) shall own directly or indirectly,
beneficially of record, shares representing more

 

8

--------------------------------------------------------------------------------


 

than 50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by Persons who were neither (i) nominated by the board of directors
of the Borrower, nor (ii) appointed by directors so nominated, in each case
either by a specific vote or by approval of a proxy statement issued by the
Borrower on behalf of its entire Board of Directors in which such individual is
named as a nominee for director; provided, however, that neither the ownership
nor acquisitions of shares of the capital stock of the Borrower by, nor the
transfers of shares of the capital stock of the Borrower between, Members of the
McClatchy Family shall constitute a Change in Control or (c) a New Senior
Secured Notes Change of Control.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Documents” means, collectively, the Intercreditor Agreement, the
Security Agreement, each of the collateral assignments, Security Agreement
Joinders, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Lenders.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Commodity Agreement” means any commodity futures contract, commodity option,
commodity swap agreement, commodity collar agreement, commodity cap agreement or
other similar agreement or arrangement entered into by the Borrower or any
Restricted Subsidiary.

 

“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person’s common stock whether or not outstanding on
the Restatement Effective Date, and includes, without limitation, all series and
classes of such common stock.

 

9

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(1)                                 increased (without duplication) by the
following items to the extent deducted in calculating such Consolidated Net
Income:

 

(a)                                 consolidated interest expense; plus

 

(b)                                 Consolidated Income Taxes; plus

 

(c)                                  consolidated depreciation expense; plus

 

(d)                                 consolidated amortization expense or
impairment charges recorded in connection with the application of Financial
Accounting Standard No. 142 “Goodwill and Other Intangibles” and Financial
Accounting Standard No. 144 “Accounting for the Impairment or Disposal of Long
Lived Assets”; plus

 

(e)                                  other non-cash charges reducing
Consolidated Net Income, including any write-offs or write-downs (excluding any
such non-cash charge to the extent it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period not included in the calculation); plus

 

(f)                                   any non-cash compensation expense realized
for grants of restricted stock, performance shares, stock options or other
rights to officers, directors and employees of the Borrower or any Restricted
Subsidiary; provided that such shares, options or other rights can be redeemed
at the option of the holder only for Capital Stock of the Borrower (other than
Disqualified Stock); plus

 

(g)                                  any fees, charges or other expenses made or
Incurred in connection with any actual or proposed Investment, asset sale,
acquisition, recapitalization or issuance of Capital Stock or Incurrence of
Indebtedness or any amendment or modification of Indebtedness (including as a
result of Statement of Financial Accounting Standards 141R); plus

 

(h)                                 the amount of any restructuring charges
(including lease termination, severance and relocation expenses), integration
costs or other business optimization expenses or reserves or other non-recurring
charges or expenses deducted (and not added back) in such period in computing
Consolidated Net Income; plus

 

(i)                                     without duplication, for those fiscal
periods completed prior to the Restatement Effective Date, all adjustments to
EBITDA for such period used to calculate

 

10

--------------------------------------------------------------------------------


 

Adjusted EBITDA for such period as disclosed in the offering memorandum for the
New Senior Secured Notes;

 

(2)                                 decreased (without duplication) by non-cash
items increasing Consolidated Net Income of such Person for such period
(excluding any items which represent the reversal of any accrual of, or reserve
for, anticipated cash charges that reduced EBITDA in any prior period); and

 

(3)                                 increased or decreased (without duplication)
to eliminate the following items reflected in Consolidated Net Income:

 

(a)                                 any net gain or loss resulting in such
period from Hedging Obligations and the application of Statement of Financial
Accounting Standards No. 133;

 

(b)                                 all unrealized gains and losses relating to
financial instruments to which fair market value accounting is applied;

 

(c)                                  any net gain or loss resulting in such
period from currency translation gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk); and

 

(d)                                 effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in any line item in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any completed acquisition.

 

Notwithstanding the foregoing, clauses (1)(b) through (e) relating to amounts of
a Restricted Subsidiary of a Person will be added to Consolidated Net Income to
compute Consolidated EBITDA of such Person only to the extent (and in the same
proportion) that the net income (loss) of such Restricted Subsidiary (other than
a Guarantor) was included in calculating the Consolidated Net Income of such
Person and, to the extent the amounts set forth in clauses (1)(b) through
(e) are in excess of those necessary to offset a net loss of such Restricted
Subsidiary or if such Restricted Subsidiary has net income for such period
included in Consolidated Net Income, only if a corresponding amount would be
permitted at the date of determination to be dividended to the Borrower by such
Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its charter and all agreements, instruments, judgments,
decrees, orders, statutes, rules and governmental regulations applicable to that
Restricted Subsidiary or its stockholders.

 

“Consolidated EBITDA (Financial Covenant)” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income (Financial Covenant) for such period plus (a) the
following to the extent deducted in calculating such Consolidated Net Income
(Financial Covenant): (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income (Financial Covenant), (iv) the amount of equity-based compensation
expense deducted in determining such Consolidated Net Income (Financial
Covenant), (v) all non-cash restructuring charges for such period, (vi) all cash

 

11

--------------------------------------------------------------------------------


 

restructuring charges for such period, up to $60,000,000 for the period from and
including the first fiscal quarter of 2010 through the second fiscal quarter of
2013, (vii) other non-recurring or non-cash charges or non-cash losses (as
determined in the reasonable discretion of the Administrative Agent in
consultation with the Borrower) of the Borrower and its Subsidiaries reducing
Consolidated Net Income (Financial Covenant) for such period, (viii) all charges
and losses in connection with the extinguishment of debt, (ix) all Exchange
Transaction Expenses and (x) all dividend income received by the Borrower and
minus (b) the following to the extent increasing Consolidated Net Income
(Financial Covenant) for such period: (i) all non-recurring or non-cash gains or
other non-recurring or non-cash items (as determined in the reasonable
discretion of the Administrative Agent in consultation with the Borrower), and
(ii) all gains associated with the extinguishment of debt.  Upon the Disposition
of a Business Unit, Consolidated EBITDA (Financial Covenant) for the four fiscal
quarter period during which the Disposition occurred shall be reduced by the
Consolidated EBITDA (Financial Covenant) for such four fiscal quarter period (if
positive), or increased by the Consolidated EBITDA (Financial Covenant) for such
four fiscal quarter period (if negative), directly attributable to the Business
Unit that was the subject of such Disposition using the same methodology as set
forth in such Schedule 1.01 to the Disclosure Letter (as determined in the
reasonable discretion of the Administrative Agent in consultation with
Borrower).

 

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority which taxes or other payments are
calculated by reference to the income or profits or capital of such Person or
such Person and its Restricted Subsidiaries (to the extent such income or
profits were included in computing Consolidated Net Income for such period),
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes regardless of whether such taxes or payments are required to
be remitted to any governmental authority.

 

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, but without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations
arising under letters of credit (including standby), bankers’ acceptances, bank
guaranties, surety bonds and other instruments, exclusive of any Contingent
Obligations Amount, (d) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations, (e) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Borrower or any Subsidiary, and
(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or other similar entity that does not
provide for pass-through liability) in which the Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including but not limited to the portion of any
payments or accruals with respect to

 

12

--------------------------------------------------------------------------------


 

Capital Lease Obligations that are allocable to interest expense, excluding
(v) any non-cash interest expense required to be recognized in accordance with
GAAP in connection with the use of real property after the sale of such real
property, (w) any write-offs of capitalized fees under this Agreement and all
amendments hereto, (x) all non-cash charges for the amortization of purchase
price adjustments in connection with the Merger related to the Indebtedness of
KR, (y) all non-cash charges for the amortization of original issue discount
with respect to the Senior Secured Notes, and (z) any interest on tax reserves
to the extent the Borrower has elected to treat such interest as an interest
expense under FIN 48 since its adoption.  If a Disposition of a Business Unit
occurs that results in an adjustment to the calculation of Consolidated EBITDA
(Financial Covenant), then the interest expense for the four quarter period
during which the Disposition occurred shall be reduced by the amount of interest
expense attributable to the Loans prepaid as a result of such Disposition.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA (Financial Covenant) for the period of the
four prior fiscal quarters ending on such date to (b) Consolidated Interest
Charges for such period.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including but not limited to the
portion of any payments or accruals with respect to Capitalized Lease
Obligations that are allocable to interest expense, excluding (v) any write-offs
of capitalized fees under this Agreement and all amendments hereto, (w) all
non-cash charges for the amortization of purchase price adjustments in
connection with the acquisition of KR, (x) all non-cash charges for the
amortization of original issue discount with respect to the Senior Secured Notes
or the New Senior Secured Notes, (y) all non-cash interest required to be
recognized in accordance with GAAP with respect to the Miami Property, and
(z) any interest on tax reserves to the extent the Borrower has elected to treat
such interest as an interest expense under FIN 48 since its adoption.

 

“Consolidated Leverage Ratio” means at any date of determination the ratio of: 
(1) the sum of the aggregate outstanding amount of Indebtedness of the Borrower
and the Restricted Subsidiaries as of the date of determination on a
consolidated basis in accordance with GAAP to (2) the Borrower’s Consolidated
EBITDA for the four most recently completed fiscal quarters (the “Four Quarter
Period”) ending on or prior to the date of determination for which financial
statements are publicly available.

 

For purposes of this definition, the Borrower’s “Consolidated EBITDA” shall be
calculated on a pro forma basis after giving effect to any Asset Dispositions or
Asset Acquisitions (including, without limitation, any Asset Acquisition giving
rise to the need to make such calculation as a result of the Borrower or one of
the Restricted Subsidiaries (including any Person who becomes a Restricted
Subsidiary as a result of such Asset Acquisition) Incurring Indebtedness and the
application of the proceeds from any Asset Disposition) at any time on or
subsequent to the first day of the Four Quarter Period and on or prior to the
date of determination, as if such Asset Disposition or Asset Acquisition
occurred on the first day of the Four Quarter Period.

 

13

--------------------------------------------------------------------------------


 

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from such Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve (12) months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
(6) months after such date) and, except as otherwise provided herein or
(y) determined in accordance with Regulation S-X.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its consolidated Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP (before preferred stock dividends);
provided, however, that there will not be included in such Consolidated Net
Income:

 

(1)                                 any net income (loss) of any Person if such
Person is not a Restricted Subsidiary or that is accounted for by the equity
method of accounting, except that:

 

(a)                                 subject to the limitations contained in
clauses (3) through (6) below, the Borrower’s equity in the net income of any
such Person for such period will be included (and, without duplication, and to
the extent such amounts decreased the Borrower’s equity in the net income of any
such Person for such period, shall be increased by the Borrower’s Proportionate
Equity Share of the amounts described in clauses (1)(a), (1)(b), (1)(c) and
1(d) of the definition of Consolidated EBITDA that decreased the net income of
such Person during such period) in such Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
or, without duplication, within three months following the last day of such
period and prior to the date of determination or which the Borrower has
determined as of such date of determination will be distributed imminently in
respect of such period (subject, in the case of a dividend or other distribution
to a Restricted Subsidiary, to the limitations contained in clause (2) below);
and

 

(b)                                 the Borrower’s equity in a net loss of any
such Person for such period will be included in determining such Consolidated
Net Income to the extent such loss has been funded with cash from the Borrower
or a Restricted Subsidiary during such period;

 

(2)                                 solely for the purpose of determining the
amount available for Restricted Payments under Section 7.10(a)(iv)(C)(1), any
net income (but not loss) of any Restricted Subsidiary (other than a Guarantor)
if such Restricted Subsidiary is subject to prior government approval or other
restrictions due to the operation of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or government regulation (which have not
been waived), directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that:

 

(a)                                 subject to the limitations contained in
clauses (3) through (6) below, the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash that could have been distributed
by such Restricted Subsidiary during such period to the

 

14

--------------------------------------------------------------------------------


 

Borrower or another Restricted Subsidiary as a dividend (subject, in the case of
a dividend to another Restricted Subsidiary, to the limitation contained in this
clause); and

 

(b)                                 the Borrower’s equity in a net loss of any
such Restricted Subsidiary for such period will be included in determining such
Consolidated Net Income;

 

(3)                                 any after-tax effect of gain or loss (less
all fees and expenses relating thereto) realized upon sales or other
dispositions of any assets of the Borrower or such Restricted Subsidiary
(including pursuant to any Sale/Leaseback Transaction) other than in the
ordinary course of business;

 

(4)                                 any after-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments;

 

(5)                                 the after-tax effect of extraordinary gain
or loss;

 

(6)                                 the after-tax effect of the cumulative
effect of a change in accounting principles;

 

(7)                                 any after-tax effect of non-cash impairment
charges recorded in connection with the application of Financial Accounting
Standard No. 142 “Goodwill and Other Intangibles” and Financial Accounting
Standard No. 144 “Accounting for the Impairment or Disposal of Long Lived
Assets;” and

 

(8)                                 any non-cash compensation expense realized
for grants of performance shares, stock options or other rights to officers,
directors and employees of the Borrower or any Restricted Subsidiary; provided
that such shares, options or other rights can be redeemed at the option of the
holder only for Capital Stock of the Borrower (other than Disqualified Stock).

 

“Consolidated Net Income (Financial Covenant)” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, the net income of the
Borrower and its Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA (Financial Covenant) for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or (b).

 

“Contingent Obligations Amount” means Indebtedness in an amount, not exceeding
$75,000,000 in the aggregate at any time, representing contingent obligations of
one or more Loan Parties under letters of credit issued with respect to the
Borrower’s programs for workers’ compensation and insurance.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:  (1) was a member of such Board of
Directors on the Restatement Effective Date; or (2) was nominated for election
or elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of the Board of Directors at the time of
such nomination or election either by a specific vote or by

 

15

--------------------------------------------------------------------------------


 

approval of a proxy statement issued by the Borrower on behalf of its entire
Board of Directors in which such individual is named as a nominee for director.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations and Swing Line Loans at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

 

“Debt Facility” or “Debt Facilities” means, with respect to the Borrower or any
Guarantor, one or more financing arrangements (including, without limitation,
this Agreement, credit facilities, indentures and note purchase agreements)
providing for revolving credit loans, term loans, letters of credit or other
long-term indebtedness or issuances of debt securities evidenced by notes,
debentures, bonds or similar instruments, in each case, as amended, restated,
supplemented, modified, renewed, refunded, replaced or refinanced (including by
means of sales of debt securities) in whole or in part from time to time (and
whether or not with the original trustee, administrative agent, holders and
lenders or another trustee, administrative agent or agents), including, without
limitation, any agreement extending the maturity thereof or increasing the
amount of available borrowings thereunder pursuant to incremental facilities or
adding Subsidiaries of the Borrower as additional guarantors thereunder, and
whether or not increasing the amount of Indebtedness that may be issued
thereunder.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b)

 

16

--------------------------------------------------------------------------------


 

when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum, in all cases to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Non-cash Consideration” means any consideration which is not cash or
Cash Equivalents received by the Borrower or its Restricted Subsidiaries in
connection with an Asset Disposition that is designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate executed by the Borrower at
the time of such Asset Disposition.  Any particular item of Designated Non-cash
Consideration will cease to be considered to be outstanding once it has

 

17

--------------------------------------------------------------------------------


 

been transferred, sold or otherwise exchanged for or converted into or for cash
or Cash Equivalents.

 

“Disclosure Letter” means the Disclosure Letter of the Borrower to the
Administrative Agent and the Lenders dated the Restatement Effective Date.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any
event:  (1) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (2) is convertible into or exchangeable for
Indebtedness or Disqualified Stock (excluding Capital Stock which is convertible
or exchangeable solely at the option of the Borrower or a Restricted Subsidiary
(it being understood that upon such conversion or exchange it shall be an
Incurrence of such Indebtedness or Disqualified Stock)), or (3) is redeemable at
the option of the holder of the Capital Stock, in whole or in part, in each case
on or prior to the date 91 days after the earlier of the final maturity date of
the Obligations or the date the Obligations (other than inchoate indemnity
obligations) are no longer outstanding; provided, however, that only the portion
of Capital Stock that so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Stock; provided, further, that any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Borrower to repurchase such
Capital Stock upon the occurrence of a New Senior Secured Notes Change of
Control, Change of Control or Asset Disposition (each defined in a substantially
identical manner to the corresponding definitions in this Agreement) shall not
constitute Disqualified Stock if the terms of such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Borrower may not repurchase or redeem any such
Capital Stock (and all such securities into which it is convertible or for which
it is ratable or exchangeable) pursuant to such provision prior to compliance by
the Borrower with the New Senior Secured Notes Indenture and Section 7.03 and
unless such repurchase or redemption would comply with Section 7.10.

 

“Early Retirement” means, with respect to all or a portion of any series of
Borrower’s Public Indebtedness, any prepayment, purchase, repurchase,
redemption, retirement, defeasance, acquisition or cancellation of such Public
Indebtedness, or making any sinking fund or similar deposit with respect
thereto, prior to the stated maturity date of such Public Indebtedness.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

 

18

--------------------------------------------------------------------------------


 

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan for which the Borrower or an ERISA Affiliate has withdrawal liability
(including, without limitation, any contingent liability) or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate in excess of the Threshold Amount.

 

“Eurodollar Rate” means:

 

(a)                                 means for any Interest Period with respect
to a Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR Rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (iii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London

 

19

--------------------------------------------------------------------------------


 

interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange” means (i) an offer to exchange, redeem, refinance or repurchase and
the exchange, redemption, refinancing or repurchasing with cash and/or notes of
the Borrower for all or a portion of the Public Indebtedness, and (ii) any
subsequent use of cash for the Early Retirement of Public Indebtedness.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Property” has the meaning set forth in the Security Agreement.

 

“Exchange Transaction Expenses” means all fees, costs and expenses associated
with an Exchange (whether or not consummated) and paid, payable or reimbursable
by the Borrower or its Subsidiaries, including (i) fees and expenses, including
commitment, upfront and similar fees, related to the negotiation, execution and
delivery of this Agreement, (ii) fees and expenses payable to any dealer
manager, any information agent and any exchange agent, and (iii) fees and
expenses of legal counsel and accountants.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment (or amount
credited) to a Recipient, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any state or other political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment requested by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.14, and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

20

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

 

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03 to the
Disclosure Letter, which shall be deemed outstanding as Letters of Credit
hereunder as of the Restatement Effective Date pursuant to Section 2.03(a).

 

“Existing Unsecured Notes” means the Borrower’s 4.625% Notes due November 1,
2014, 5.750% Notes due September 1, 2017, 7.15% Debentures due November 1, 2027
and 6.875% Debentures due March 15, 2029 and any Refinancing Indebtedness in
respect of any such debt securities (including successive Refinancings).

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“Fair Market Value” means, with respect to any property, the price that would
reasonably be expected to be paid in an arm’s length free-market transaction,
for cash, between a willing seller and a willing buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.  Fair Market Value
shall be determined, except as otherwise provided, by (x) if such decision
involves a determination of Fair Market Value equal or less than $50.0 million,
in good faith by any member of the Senior Management of the Borrower and (y) if
such decision involves the determination of Fair Market Value in excess of $50.0
million, in good faith by the Board of Directors of the Borrower.

 

“Family Percentage Holding” means the aggregate percentage of the securities
held by a Qualified Trust representing, directly or indirectly, an interest in
voting shares or rights to voting shares of the Borrower, that it is reasonable,
under all the circumstances, to regard as being held beneficially for Qualified
Persons (or any class consisting of two or more Qualified Persons); provided,
always that in calculating the Family Percentage Holding (A) in respect of any
power of appointment or discretionary trust capable of being exercised in favor
of any of the Qualified Persons such trust or power shall be deemed to have been
exercised in favor of Qualified Persons until such trust or power has been
otherwise exercised; (B) where any beneficiary of a Qualified Trust has
assigned, transferred or conveyed, in any manner whatsoever, his or her
beneficial interest to another Person, then, for the purpose of determining the
Family Percentage Holding in respect of such Qualified Trust, the Person to whom
such interest has been assigned, transferred or conveyed shall be regarded as
the only Person beneficially interested in the Qualified Trust in respect of
such interest but in the case where the interest so assigned, transferred or
conveyed is an interest in a discretionary trust or is an interest which may
arise as a result of the exercise in favor of the assignor of a discretionary
power of appointment and such discretionary trust or power of appointment is
also capable of being exercised in favor of a Member of McClatchy Family, such
discretionary trust or power shall be deemed to have been so exercised in favor
of Qualified Persons until it has in fact been otherwise exercised; and (C) the
interest of any Permitted Residuary Beneficiary shall be ignored until its
interest has indefeasibly vested.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not

 

21

--------------------------------------------------------------------------------


 

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated December 3, 2012, among the
Borrower and the Arrangers.

 

“FIN 48” means interpretation no. 48, Accounting for Uncertainty in Income Taxes
— an interpretation of FASB Statement No. 109, issued by the Financial
Accounting Standards Board.

 

“First Lien Obligations” means Priority Payment Lien Obligations, the Notes
Obligations and Pari Passu Lien Indebtedness.

 

“Foreign Lender” has the meaning specified in Section 10.14(a)(i).

 

“Foreign Subsidiary” means (i) any Restricted Subsidiary that is not organized
under the laws of the United States of America or any state thereof or the
District of Columbia and any Subsidiary of such Restricted Subsidiary and
(ii) any Restricted Subsidiary that is a Subsidiary of a Restricted Subsidiary
described in clause (i) above that is a “controlled foreign corporation” for
purposes of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

22

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that for purposes of
determining whether a lease should be classified and accounted for as a capital
lease or an operating lease, such determination shall be made based on such
generally accepted accounting principles as in effect on the date of this
Agreement.

 

“Good Faith by the Borrower” means the decision in good faith by a responsible
financial or accounting officer of the Borrower.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:

 

(1)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness of such other Person
(whether arising by virtue of partnership arrangements, or by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise); or

 

(2)                                 entered into for purposes of assuring in any
other manner the obligee of such Indebtedness or other financial obligation of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part);

 

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantor Subordinated Obligation” means, with respect to a Guarantor, any
Indebtedness of such Guarantor (whether outstanding on the Restatement Effective
Date or thereafter Incurred) that is expressly subordinated in right of payment
to the obligations of such Guarantor under its Guaranty pursuant to a written
agreement.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit G, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

 

23

--------------------------------------------------------------------------------


 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

 

“IBOR Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer dollar deposits
for the applicable interest period to other major banks in the offshore dollar
interbank market.

 

“Incur” means to issue, create, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, consolidation, acquisition or otherwise) will be deemed to be
Incurred by such Person at the time it becomes a Restricted Subsidiary; and the
terms “Incurred” and “Incurrence” have meanings correlative to the foregoing. 
Any Indebtedness issued at a discount (including Indebtedness on which interest
is payable through the issuance of additional Indebtedness) shall be deemed
incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(1)                                 the principal of and premium (if any) in
respect of indebtedness of such Person for borrowed money;

 

(2)                                 the principal of and premium (if any) in
respect of obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(3)                                 the principal component of all obligations
of such Person in respect of letters of credit, bankers’ acceptances or other
similar instruments (including reimbursement obligations with respect thereto;
except to the extent such reimbursement obligation relates to a Trade Payable or
similar obligation to a trade creditor in each case incurred in the ordinary
course of business) other than obligations with respect to letters of credit,
bankers’ acceptances or similar instruments securing obligations (other than
obligations described in clauses (1) and (2) above and clause (5) below) entered
into in the ordinary course of business of such Person to the extent such
letters of credit, bankers’ acceptances or similar instruments are not drawn
upon or, to the extent drawn upon, such drawing is reimbursed no later than the
fifth Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit, bankers’ acceptances or
similar instruments;

 

(4)                                 the principal component of all obligations
of such Person to pay the deferred and unpaid purchase price of property (except
Trade Payables), which purchase price is due more than six months after the date
of placing such property in service or taking delivery and title thereto, except
(i) any such balance that constitutes a Trade Payable, accrued liability or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business and (ii) any earn-out obligation until the amount of such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP;

 

(5)                                 Capitalized Lease Obligations and all
Attributable Indebtedness of such Person (whether or not such items would appear
on the balance sheet of the guarantor or obligor);

 

24

--------------------------------------------------------------------------------


 

(6)                                 the principal component or liquidation
preference of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary that is not a Guarantor, any Preferred Stock (but excluding, in each
case, any accrued dividends);

 

(7)                                 the principal component of all Indebtedness
of other Persons secured by a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person; provided, however, that the amount
of such Indebtedness will be the lesser of (a) the Fair Market Value of such
asset at such date of determination and (b) the amount of such indebtedness of
such other Persons;

 

(8)                                 the principal component of Indebtedness of
other Persons to the extent Guaranteed by such Person (whether or not such items
would appear on the balance sheet of the guarantor or obligor); and

 

(9)                                 to the extent not otherwise included in this
definition, net Hedging Obligations of such Person (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such Hedging Obligation that would be payable by
such Person at such time).

 

In no event shall the term “Indebtedness” include (i) any indebtedness under any
overdraft or cash management facilities so long as any such indebtedness is
repaid in full no later than five Business Days following the date on which it
was incurred or in the case of such indebtedness in respect of credit or
purchase cards, within 60 days of its incurrence, (ii) obligations in respect of
performance, appeal or other surety bonds or completion guarantees incurred in
the ordinary course of business, (iii) except as provided in clause (5) above,
any obligations in respect of a lease properly classified as an operating lease
in accordance with GAAP, (iv) any liability for federal, state, local or other
taxes not yet delinquent or being contested in good faith and for which adequate
reserves have been established to the extent required by GAAP or (v) any
customer deposits or advance payments received in the ordinary course of
business.

 

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date; provided that contingent
obligations arising in the ordinary course of business and not with respect to
borrowed money of such Person or other Persons shall not be deemed to constitute
Indebtedness.  Notwithstanding the foregoing, money borrowed and set aside at
the time of the Incurrence of any Indebtedness in order to pre-fund the payment
of interest on such Indebtedness shall not be deemed to be “Indebtedness,”
provided that such money is held to secure the payment of such interest.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

25

--------------------------------------------------------------------------------


 

“Independent Financial Advisor” means (1) an accounting, appraisal or investment
banking firm or (2) a consultant to Persons engaged in a Related Business, in
each case, of nationally recognized standing that is, in the good faith judgment
of the Borrower, qualified to perform the task for which it has been engaged.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Restatement Effective Date, entered into by the Administrative Agent.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan, if applicable
pursuant to Section 2.04), the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” in any Person means any direct or indirect advance, loan (other
than advances or extensions of credit in the ordinary course of business that
are in conformity with GAAP recorded as accounts receivable on the balance sheet
of the Borrower or its Restricted

 

26

--------------------------------------------------------------------------------


 

Subsidiaries) or other extensions of credit (including by way of Guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP; provided that
none of the following will be deemed to be an Investment:

 

(1)                                 Hedging Obligations entered into in the
ordinary course of business and in compliance with this Agreement;

 

(2)                                 endorsements of negotiable instruments and
documents in the ordinary course of business;

 

(3)                                 an acquisition of assets, Capital Stock or
other securities by the Borrower or a Subsidiary for consideration to the extent
such consideration consists of Common Stock of the Borrower;

 

(4)                                 a deposit of funds in connection with an
acquisition; provided that either such acquisition is consummated by or through
a Restricted Subsidiary or such deposit is returned to the Person who made it;

 

(5)                                 an account receivable arising, or prepaid
expenses or deposits made, in the ordinary course of business; and

 

(6)                                 licensing or transfer of know-how or
intellectual property or the providing of services in the ordinary course of
business.

 

For purposes of Section 7.10, (1) “Investment” will include the portion
(proportionate to the Borrower’s equity interest in a Restricted Subsidiary to
be designated as an Unrestricted Subsidiary) of the Fair Market Value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s aggregate
“Investment” in such Subsidiary as of the time of such redesignation less
(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets (as conclusively
determined in good faith by the Board of Directors of the Borrower) of such
Subsidiary at the time that such Subsidiary is so redesignated a Restricted
Subsidiary; and (2) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its Fair Market Value at the time of such
transfer, in each case as determined in good faith by the Board of Directors of
the Borrower.

 

“IRS” means the United States Internal Revenue Service.

 

27

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“KR” means Knight-Ridder, Inc., a Florida corporation.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” subject to Section 2.16(g), means an amount equal to
$50,000,000.  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease (or any filing or agreement to give any financing statement in connection
therewith) be deemed to constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Parties” means, collectively, the Borrower and, after the Guaranty has
been executed, each Guarantor.

 

“Loan Documents” means this Agreement, the Collateral Documents, each Note, each
Issuer Document, the Guaranty and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, liabilities (actual or
contingent), financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

 

“Material Subsidiary” means a Subsidiary owning assets with a book value of at
least $50,000,000.

 

“Maturity Date” means December 18, 2017.

 

29

--------------------------------------------------------------------------------


 

“Member of the McClatchy Family” shall mean:

 

(i)                                     the Persons listed on Schedule 1.01 to
the Disclosure Letter;

 

(ii)                                  the spouse, for the time being and from
time to time, of any Person listed on Schedule 1.01 to the Disclosure Letter;

 

(iii)                               after the death of any Person listed on
Schedule 1.01 to the Disclosure Letter, the widow or widower, if any, of any
Person listed on Schedule 1.01 to the Disclosure Letter;

 

(iv)                              the issue of any Person listed on Schedule
1.01 to the Disclosure Letter;

 

(v)                                 individuals adopted by any Person listed on
Schedule 1.01 to the Disclosure Letter or adopted by any of the issue of any
Person listed on Schedule 1.01 to the Disclosure Letter, provided that such
individuals have not attained the age of majority at the date of such adoption,
together with the issue of any such adopted individuals;

 

provided that if any Person is born out of wedlock he shall not be deemed to be
the issue of another Person for the purposes hereof unless and until he is
proven or acknowledged to be the issue of such Person; or

 

(vi)                              a Qualified Trust, but only to the extent of
its Family Percentage Holding of voting shares or rights to voting shares of the
capital stock of the Borrower at such time.

 

“Merger” means the merger of KR into the Borrower in accordance with the terms
of the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
March 12, 2006 between the Borrower and KR.

 

“Miami Property” means the real property described in that certain Contract for
Purchase and Sale of Real Property effective as of March 3, 2005 by and between
The Miami Herald Publishing Company, Richwood, Inc., KR and Citisquare Group,
LLC.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 101% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

30

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities or other assets received as
consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Asset Disposition or received in any other non-cash form)
therefrom, in each case net of (1) all brokerage, legal, accounting, investment
banking, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be paid or accrued as a liability under GAAP (after taking into
account any available tax credits or deductions and any tax sharing agreements),
as a consequence of such Asset Disposition, (2) all payments made on any
Indebtedness (other than Pari Passu Lien Indebtedness and Indebtedness secured
by Liens that are junior to the Liens securing the Obligations) that is secured
by any assets subject to such Asset Disposition, in accordance with the terms of
any Lien upon such assets, or that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law be repaid out
of the proceeds from such Asset Disposition, (3) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint ventures as a result of such Asset Disposition, (4) the deduction of
appropriate amounts to be provided by the seller as a reserve, in accordance
with GAAP, against any liabilities associated with the property or other assets
disposed of in such Asset Disposition and retained by the Borrower or any
Restricted Subsidiary after such Asset Disposition, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters and (5) any portion of the purchase
price from an Asset Disposition placed in escrow (whether as a reserve for
adjustment of the purchase price, or for satisfaction of indemnities in respect
of such Asset Disposition); provided, however, that in the cases of clauses
(4) and (5), upon reversal of any such reserve or the termination of any such
escrow, Net Available Cash shall be increased by the amount of such reversal or
any portion of funds released from escrow to the Borrower or any Restricted
Subsidiary.

 

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
of the Borrower or any Restricted Subsidiary or Indebtedness, the cash proceeds
of such issuance or sale, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).

 

“New Senior Secured Notes” means the senior secured notes due 2022 proposed to
be publicly issued by the Borrower as additional Public Indebtedness and
described in the offering memorandum dated December 3, 2012.

 

“New Senior Secured Notes Change of Control” means:

 

31

--------------------------------------------------------------------------------


 

(1)                                 any “person” or “group” of related persons
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a majority of the total voting power of the
Voting Stock of the Borrower (or its successors by merger, consolidation or
purchase of all or substantially all of its assets);

 

(2)                                 during any period of twelve consecutive
months, a majority of the members of the Board of Directors of the Borrower are
not Continuing Directors;

 

(3)                                 the sale, assignment, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole to any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than a
Restricted Subsidiary; or

 

(4)                                 the adoption by the stockholders of the
Borrower of a plan or proposal for the liquidation or dissolution of the
Borrower.

 

Notwithstanding the foregoing, neither the ownership nor acquisitions of shares
of the capital stock of the Borrower by, nor the transfers of shares of the
Capital Stock of the Borrower between, Members of the McClatchy Family or any
McClatchy Family Entity shall constitute a Change in Control.  For purposes of
this definition, “McClatchy Family Entity” shall mean a Person in which Members
of the McClatchy Family beneficially own (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934, as in effect on the date hereof) more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Voting Stock of such Person.

 

“New Senior Secured Note Documents” means the “Senior Secured Notes Documents,”
as defined in the Intercreditor Agreement.

 

“New Senior Secured Notes Indenture” means the trust indenture pursuant to which
the Borrower will issue the New Senior Secured Notes.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means (i) any Subsidiary that is a CFC, (ii) any
Subsidiary that is held directly or indirectly by a CFC, or (iii) any Subsidiary
which (x) has assets with a book value of less than $5,000,000 in the aggregate,
or (y) which, on a stand-alone basis, represented an aggregate amount less than
$1,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters, provided that a Subsidiary may not qualify as a Non-Guarantor
Subsidiary under this clause (iii) if, when taken together with all other
Subsidiaries which do qualify as a Non-Guarantor Subsidiary under this clause
(iii), it would (x) cause the aggregate book value of such Subsidiaries’ assets
to exceed $50,000,000, or (y) represent an aggregate amount greater than
$15,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters.

 

“Non-Recourse Debt” means Indebtedness of a Person:

 

32

--------------------------------------------------------------------------------


 

(1)                                 as to which neither the Borrower nor any
Restricted Subsidiary (a) provides any Guarantee or credit support of any kind
(including any undertaking, Guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (b) is directly or indirectly liable (as a
guarantor or otherwise);

 

(2)                                 no default with respect to which (including
any rights that the holders thereof may have to take enforcement action against
an Unrestricted Subsidiary) would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness of the Borrower or any Restricted
Subsidiary to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its Stated Maturity; and

 

(3)                                 the explicit terms of which provide there is
no recourse against any of the assets of the Borrower or its Restricted
Subsidiaries.

 

“Note” means a promissory note substantially in the form of Exhibit C hereto.

 

“Notes Obligations” means the Obligations (as defined in the New Senior Notes
Indenture) in respect of the New Senior Secured Notes, the Subsidiary Guarantees
(as defined in the New Senior Notes Indenture) and the New Senior Secured Notes
Indenture.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Borrower
or, in the event that a Person is a partnership or a limited liability company
that has no such officers, a person duly authorized under applicable law by the
general partner, managers, members or a similar body to act on behalf of such
Person.  “Officer” of any Guarantor has a correlative meaning.

 

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

33

--------------------------------------------------------------------------------


 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Pari Passu Lien Indebtedness” means any Indebtedness that is secured by a Lien
permitted by clause (1) or (35) (or, to the extent relating to Refinancings of
Indebtedness secured by Liens permitted by either such clause, (19)) of the
definition of “Permitted Liens” and the obligations in respect of which
Indebtedness that do not constitute Priority Payment Lien Obligations.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in:

 

(1)                                 the Borrower or a Restricted Subsidiary,
including through the purchase of Capital Stock of a Restricted Subsidiary;

 

34

--------------------------------------------------------------------------------


 

(2)                                 any Investment by the Borrower or any of its
Restricted Subsidiaries in a Person that is engaged in a Related Business if as
a result of such Investment:

 

(a)                                 such Person becomes a Restricted Subsidiary;
or

 

(b)                                 such Person, in one transaction or a series
of related transactions, is merged or consolidated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary;

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

(3)                                 cash and Cash Equivalents or Investments
that constituted Cash Equivalents at the time made;

 

(4)                                 receivables owing to the Borrower or any
Restricted Subsidiary created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; provided,
however, that such trade terms may include such concessionary trade terms as the
Borrower or any such Restricted Subsidiary deems reasonable under the
circumstances;

 

(5)                                 commission, relocation, entertainment,
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(6)                                 loans or advances to, or guarantees of third
party loans to, employees, officers or directors of the Borrower or any
Restricted Subsidiary in the ordinary course of business in an aggregate amount
outstanding at any time not in excess of $5.0 million with respect to all loans
or advances or guarantees made since the Restatement Effective Date (without
giving effect to the forgiveness of any such loan);

 

(7)                                 any Investment acquired by the Borrower or
any of its Restricted Subsidiaries:

 

(a)                                 in exchange for any other Investment or
accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a judgment, bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable;

 

(b)                                 as a result of a foreclosure by the Borrower
or any of its Restricted Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default; or

 

(c)                                  in the form of notes payable, or stock or
other securities issued by account debtors to the Borrower or any Restricted
Subsidiary pursuant to negotiated agreements with respect to the settlement of
such account debtor’s accounts, and other Investments arising in connection with
the compromise, settlement or collection of accounts receivable, in each case in
the ordinary course of business;

 

35

--------------------------------------------------------------------------------


 

(8)                                 Investments made as a result of the receipt
of non-cash consideration (including Designated Non-cash Consideration) from an
Asset Disposition that was made pursuant to and in compliance with Section 7.03
or any other disposition of assets not constituting an Asset Disposition;

 

(9)                                 Investments in existence on the Restatement
Effective Date, and any extension, modification or renewal of any such
Investments, or Investments purchased or received in exchange for such
Investments, existing on the Restatement Effective Date, but only to the extent
not involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
as in effect on the Restatement Effective Date);

 

(10)                          any Person to the extent such Investments consist
of Currency Agreements, Interest Rate Agreements, Commodity Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.02;

 

(11)                          Guarantees of Indebtedness issued in accordance
with Section 7.02;

 

(12)                          Investments made in connection with the funding of
contributions under any non-qualified retirement plan or similar employee
compensation plan including, without limitation, split-dollar insurance
policies, in an amount not to exceed the amount of compensation expense
recognized by the Borrower and its Restricted Subsidiaries in connection with
such plans;

 

(13)                          Investments received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

 

(14)                          any Person to the extent such Investments consist
of prepaid expenses, negotiable instruments held for collection and lease,
utility, unemployment insurance, workers’ compensation, performance and other
similar deposits made in the ordinary course of business by the Borrower or any
Restricted Subsidiary;

 

(15)                          prepayments and other credits to suppliers made in
the ordinary course of business;

 

(16)                          endorsements of negotiable instruments and
documents in the ordinary course of business;

 

(17)                          loans or advances or similar transactions with
customers, distributors, clients, developers, suppliers or purchasers of goods
or services in the ordinary course of business;

 

(18)                          Investments by the Borrower in connection with
joint production arrangements in the form of dispositions of equipment to a
joint venture entity in exchange for Capital Stock of or Indebtedness of the
joint venture entity so long as within 30 days after such disposition, the
Borrower’s or the applicable Restricted Subsidiary’s Capital Stock or
Indebtedness in such entity are pledged to the Administrative Agent; and

 

36

--------------------------------------------------------------------------------


 

(19)                          Investments by the Borrower or any of its
Restricted Subsidiaries, together with all other Investments pursuant to this
clause (19), in an aggregate amount at the time of such Investment not to exceed
$150.0 million outstanding at any one time (with the Fair Market Value of such
Investment being measured at the time made and without giving effect to
subsequent changes in value).

 

“Permitted Junior Lien Intercreditor Agreement” means an intercreditor agreement
among the Administrative Agent, one or more collateral agents for any other
class of First Lien Obligations and the trustee or agent for the holders of any
obligations secured by Liens that are subordinated to the Liens securing the
Obligations and any other First Lien Obligations (the “Junior Liens”), on terms
set forth in the form of junior lien intercreditor agreement attached as an
exhibit to the New Senior Secured Notes Indenture (or such other form as shall
be reasonably acceptable to the Administrative Agent).

 

“Permitted Liens” means, with respect to any Person:

 

(1)                                 Liens on the Collateral securing
Indebtedness Incurred pursuant to Section 7.02(b)(i);

 

(2)                                 pledges or deposits by such Person under
workers’ compensation laws, unemployment, general insurance and other insurance
laws and old-age pensions and other social security or retirement benefits or
similar legislation, or good-faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or United States government bonds to secure surety or
appeal bonds to which such Person is a party, or deposits as security for
contested taxes or import or customs duties or for the payment of rent, in each
case Incurred in the ordinary course of business;

 

(3)                                 Liens imposed by law and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens, in
each case Incurred in the ordinary course of business;

 

(4)                                 Liens for taxes, assessments or other
governmental charges or levies not yet subject to penalties for non-payment or
that are being contested in good faith by appropriate proceedings, provided
appropriate reserves required pursuant to GAAP have been made in respect
thereof;

 

(5)                                 Liens in favor of issuers of surety, appeal
or performance bonds or letters of credit or bankers’ acceptances or similar
obligations issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;

 

(6)                                 minor survey exceptions, encumbrances,
ground leases, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
that do not in the aggregate materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
such Person;

 

37

--------------------------------------------------------------------------------


 

(7)                                 Liens securing Hedging Obligations relating
to Indebtedness so long as the related Indebtedness is, and is permitted to be
under this Agreement, secured by a Lien on the same property securing such
Hedging Obligation;

 

(8)                                 leases, licenses, subleases and sublicenses
of assets (including, without limitation, real property and intellectual
property rights) that do not materially interfere with the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries;

 

(9)                                 judgment Liens not giving rise to an Event
of Default and Liens securing appeal or surety bonds related to such judgment so
long as any appropriate legal proceedings that may have been duly initiated for
the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

 

(10)                          Liens for the purpose of securing (A) any
Attributable Indebtedness in respect of a Sale/Leaseback Transaction Incurred
pursuant to Section 7.02(b)(xvii) or (B) the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, mortgage financings,
Purchase Money Indebtedness or other payments Incurred to finance assets or
property (other than Capital Stock or other Investments) acquired, constructed,
improved or leased in the ordinary course of business; provided that, in the
case of this subclause (10)(B):

 

(a)                                 the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be incurred under
this Agreement and does not exceed the cost of the assets or property so
acquired, constructed or improved plus reasonable fees and expenses of such
Person incurred in connection therewith; and

 

(b)                                 such Liens are created within 180 days of
construction, acquisition or improvement of such assets or property and do not
encumber any other assets or property of the Borrower or any Restricted
Subsidiary other than such assets or property and assets affixed or appurtenant
thereto and the proceeds thereof;

 

(11)                          Liens that constitute banker’s Liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a bank, depositary or other financial institution, whether
arising by operation of law or pursuant to contract;

 

(12)                          Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

(13)                          Liens existing on the Restatement Effective Date
(other than Liens permitted under clause (1) above or clause (35)(x)(A) below);

 

(14)                          Liens on property or shares of stock of a Person
at the time such Person becomes a Restricted Subsidiary; provided, however, that
such Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such other Person becoming a Restricted Subsidiary; provided
further, however, that any such Lien may not extend to any other property owned
by the Borrower or any Restricted Subsidiary;

 

38

--------------------------------------------------------------------------------


 

(15)                          Liens on property at the time the Borrower or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens are not created, Incurred or
assumed in connection with, or in contemplation of, such acquisition; provided
further, however, that such Liens may not extend to any other property owned by
the Borrower or any Restricted Subsidiary;

 

(16)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary;

 

(17)                          Liens on Capital Stock of Unrestricted
Subsidiaries and Liens on property of an Unrestricted Subsidiary at the time
that it is designated as a Restricted Subsidiary; provided that such Liens were
not incurred in connection with or in contemplation of such designation;

 

(18)                          deposits as security for contested taxes or
contested import to customs duties;

 

(19)                          Liens securing Refinancing Indebtedness Incurred
to refinance, refund, replace, amend, extend or modify, as a whole or in
part, Indebtedness that was previously so secured pursuant to clauses (1), (10),
(13), (14), (15), (19) or (35)(y) of this definition; provided that any such
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the indebtedness being refinanced or is in
respect of property that is the security for a Permitted Lien hereunder;

 

(20)                          any interest or title of a lessor under any
operating lease;

 

(21)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(22)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with importation of goods;

 

(23)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(24)                          Liens on funds of the Borrower or any Subsidiary
held in deposit accounts with third party providers of payment services securing
credit card charge-back reimbursement and similar cash management obligations of
the Borrower or the Subsidiaries;

 

(25)                          Liens of a collecting bank arising in the ordinary
course of business under Section 4-208 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon;

 

(26)                          Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder;

 

39

--------------------------------------------------------------------------------


 

(27)                          Liens on insurance policies and proceeds of
insurance policies (including rebates of premiums) securing Indebtedness
incurred pursuant to Section 7.02(b)(xii) to finance the payment of premiums on
the insurance policies subject to such Liens;

 

(28)                          statutory, common law or contractual Liens of
landlords;

 

(29)                          customary Liens granted in favor of a trustee to
secure fees and other amounts owing to such trustee under an indenture or other
agreement pursuant to which Indebtedness permitted under Section 7.02 is
Incurred;

 

(30)                          Liens on any cash earnest money deposit made by
the Borrower or any Restricted Subsidiary in connection with any letter of
intent or acquisition agreement that is not prohibited by this Agreement;

 

(31)                          Liens in favor of credit card processors granted
in the ordinary course of business;

 

(32)                          Liens arising in connection with Cash Equivalents
describe in clause (e) of the definition of Cash Equivalents;

 

(33)                          Liens securing other obligations in an amount not
to exceed $25.0 million at any time outstanding;

 

(34)                          Liens securing cash management obligations
incurred in the ordinary course of business; and

 

(35)                          Liens securing (x)(A) Indebtedness Incurred
pursuant to Section 7.02(b)(ii), (B) Hedging Obligations and Cash Management
Obligations that are secured ratably (other than with respect to cash collateral
for letters of credit) with Indebtedness outstanding pursuant to
Section 7.02(b)(ii) and (C) Liens on cash or deposits granted to the collateral
agent with respect to Indebtedness Incurred pursuant to Section 7.02(b)(ii) in
respect of letters of credit issued and outstanding thereunder and
(y) additional Pari Passu Lien Indebtedness in excess of the maximum amount
permitted by clause (x)(A) above to the extent that after giving pro forma
effect to the Incurrence of such Indebtedness under this clause (y) and the
application of the proceeds therefrom on such date, the Priority Leverage Ratio
of the Borrower and the Restricted Subsidiaries would not exceed 2.75 to 1.00;
provided that such Liens are subject to the terms of the Intercreditor
Agreement; provided, further, that for all purposes of this clause (35)
only, Indebtedness under a revolving credit facility shall be deemed to be
Incurred on the date on which commitments are provided with respect thereto and
shall be deemed to have remained outstanding at all times until such commitments
have been terminated.

 

“Permitted Residuary Beneficiary” means any Person who is a beneficiary of a
Qualified Trust and, under the terms of the Qualified Trust, is entitled to
distributions out of the capital of such Qualified Trust only after the death of
all of the Qualified Persons who are beneficiaries of such Qualified Trust.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

40

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Capital Stock of any other class of such Person.

 

“Priority Leverage Ratio” means, at any date, the ratio of:

 

(i)                                     the sum, without duplication, of (x) the
aggregate principal amount of Priority Payment Lien Obligations and Pari Passu
Lien Indebtedness of the Borrower and its Restricted Subsidiaries and (y) the
aggregate principal amount of Indebtedness (other than Guarantor Subordinated
Obligations) of the Guarantors, in each case, as of such date of calculation
(determined on a consolidated basis in accordance with GAAP); provided that for
purposes of calculating the Priority Leverage Ratio other than for purposes of
determining the permissibility of any transaction under Section 7.10, without
duplication (A) Indebtedness under a revolving credit facility shall be deemed
to be Incurred on the date on which commitments are provided with respect
thereto and shall be deemed to have remained outstanding at all times until such
commitments have been terminated and (B) the maximum permitted amount of
Priority Payment Lien Obligations then permitted to be incurred shall be deemed
to be outstanding, to

 

(ii)                                  Consolidated EBITDA of the Borrower for
the four full fiscal quarters for which internal financial statements are
available immediately preceding such date on which such additional Indebtedness
is Incurred;

 

and in each case with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of “Consolidated
Leverage Ratio.”

 

“Priority Payment Lien Obligations” means (i) Obligations under this Agreement
and any other Obligations secured by Liens permitted by clause (35)(x)(A) of the
definition of Permitted Liens that the Borrower has designated as “Priority
Payment Lien Obligations” under the Intercreditor Agreement; provided that any
Obligations in respect of loans, notes or letters of credit in excess of $100.0
million in the aggregate shall not constitute Priority Payment Lien Obligations
pursuant to this clause (i), and (ii) Hedging Obligations and Cash Management
Obligations that are secured ratably (other than with respect to cash collateral
for letters of credit) with Indebtedness outstanding pursuant to clause (ii) of
Section 7.02(b) and provided further that all parties hereto agree that only
Obligations under this Agreement and Hedging Obligations and Cash Management
Obligations described in clause (ii) above shall qualify as “Priority Payment
Lien Obligations”.

 

“Proportionate Equity Share” means, with respect to the Borrower’s equity in the
net income of any Person included in the Borrower’s Consolidated Net Income
pursuant to clause (1) of the definition thereof, the ratio of the Borrower’s
equity in the net income of such Person during the applicable period to the
total net income of such Person for such period.

 

41

--------------------------------------------------------------------------------


 

“Public Indebtedness” means (i) the Senior Secured Notes, (ii) the Borrower’s
4.625% Notes due November 1, 2014, 5.750% Notes due September 1, 2017, 7.15%
Debentures due November 1, 2027 and 6.875% Debentures due March 15, 2029, and
(iii) the New Senior Secured Notes.

 

“Purchase Money Indebtedness” means Indebtedness (including Capitalized Lease
Obligations) Incurred (within 365 days of such purchase or lease) to finance or
refinance the purchase, lease, construction, installation, or improvement of any
assets used or useful in a Related Business (whether through the direct purchase
of assets or through the purchase of Capital Stock of any Person owning such
assets).

 

“Qualified Person” means a Person referred to in clauses (i) through (v) of the
definition of “Member of the McClatchy Family” or the spouse, widow or widower
for the time being and from time to time of any Person described in clauses
(iv) or (v) of the definition of “Member of the McClatchy Family.”

 

“Qualified Trust” means a trust (whether testamentary or inter vivos) any
beneficiary of which is a Qualified Person.

 

“Rating” means the Borrower’s debt rating issued by Moody’s or S&P.

 

“Rating Agencies” means S&P and Moody’s.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, purchase, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness.  “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that is Incurred to Refinance any
Indebtedness existing on the Restatement Effective Date or Incurred in
compliance with this Agreement (including Indebtedness of the Borrower that
Refinances Indebtedness of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary that Refinances Indebtedness of another Restricted
Subsidiary (except that a Guarantor shall not Refinance Indebtedness of a
Restricted Subsidiary that is not a Guarantor)), including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:

 

(1)                                 if the Stated Maturity of the Indebtedness
being Refinanced is later than the Stated Maturity of the Obligations, the
entire principal amount of the Refinancing Indebtedness has a Stated Maturity at
least 91 days later than the Stated Maturity of the Obligations;

 

(2)                                 the Refinancing Indebtedness has an Average
Life at the time such Refinancing Indebtedness is Incurred that is equal to or
greater than the Average Life of the Indebtedness being Refinanced at such time;

 

42

--------------------------------------------------------------------------------


 

(3)                                 such Refinancing Indebtedness is Incurred in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced (plus,
without duplication, any additional Indebtedness Incurred to pay interest,
premiums required by the instruments governing such existing Indebtedness or
premiums necessary to effectuate such Refinancing and costs, fees and expenses
Incurred in connection therewith);

 

(4)                                 if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations or the Guaranty, such
Refinancing Indebtedness is subordinated in right of payment to the Obligations
or the Guaranty on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being Refinanced; and

 

(5)                                 Refinancing Indebtedness shall not include
(x) Indebtedness of a Non-Guarantor Subsidiary that refinances Indebtedness of
the Borrower or a Guarantor, (y) Indebtedness of a Guarantor that refinances
Existing Unsecured Notes that mature after December 15, 2022 or (z) Indebtedness
of a Guarantor that refinances Existing Unsecured Notes that mature on or prior
to December 15, 2022 unless (i) on the date such Indebtedness is Incurred and,
after giving effect thereto and the application of the proceeds thereof on a pro
forma basis the Priority Leverage Ratio would be no greater than 2.75 to 1.00 or
(ii) such Indebtedness constitutes Guarantor Subordinated Obligations.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Business” means any business that is the same as or related, ancillary
or complementary to any of the businesses of the Borrower and its Restricted
Subsidiaries on the Restatement Effective Date and any reasonable extension or
evolution of any of the foregoing, including without limitation, the online
business of the Borrower and its Restricted Subsidiaries.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (C) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining the Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

43

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restatement Effective Date” means the date upon which all the conditions set
forth in Section 4.01(a) shall have been satisfied, or waived by the Lenders.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning set forth in Section 7.10(a).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale/Leaseback Transaction” means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or such Restricted Subsidiary transfers such
property to a Person (other than the Borrower or any of its Subsidiaries) and
the Borrower or such Restricted Subsidiary leases it from such Person.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract between the Borrower and any
Lender or an Affiliate of a Lender (or any Person that was a Lender or Affiliate
of a Lender at the time such agreement was executed).

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement, dated as of September 26,
2008, by and among the Borrower, the Administrative Agent and the Guarantors
party thereto.

 

“Security Agreement Joinder” has the meaning specified in Annex 2 of the
Security Agreement.

 

“Senior Management” means the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer or the Secretary of the Borrower.

 

44

--------------------------------------------------------------------------------


 

“Senior Secured Notes” means the Borrower’s 11.50% senior secured notes due
February 15, 2017.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Stated Maturity” means, with respect to any security, the date specified in the
agreement governing or certificate relating to such security as the fixed date
on which the final payment of principal of such security is due and payable,
including pursuant to any mandatory redemption provision, but shall not include
any contingent obligations to repay, redeem or repurchase any such principal
prior to the date originally scheduled for the payment thereof.

 

“Subordinated Obligation” means any Indebtedness of the Borrower (whether
outstanding on the Restatement Effective Date or thereafter Incurred) that is
subordinated or junior in right of payment to the Obligations  pursuant to a
written agreement.  No Indebtedness of the Borrower shall be deemed to be
subordinated or junior in right of payment to any other Indebtedness of the
Borrower solely by virtue of Liens, guarantees, maturity or payments or
structural subordination.

 

“Subsidiary” of any Person means (1) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person (or a combination thereof), or (2) any
partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).  Unless otherwise specified herein, each reference to
a Subsidiary will refer to a Subsidiary of the Borrower.

 

“substantially concurrent” means, with respect to two or more events, the
occurrence of such events within 45 days of each other.

 

“Swap Contract” means any Interest Rate Agreement, any Currency Agreement or any
Commodity Agreement.

 

45

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” subject to Section 2.16(g), means an amount equal to the
lesser of (a) $25,000,000 and (b) the Aggregate Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Syndication Agent” means JPMorgan Chase Bank.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, in the case of (a) or (b),
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Threshold Amount” means $50,000,000.

 

“Total Credit Exposures” means, as to any Lender at any time, the unused
Commitment and Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

 

46

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors of the Borrower in the manner provided below and (2) any
Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

 

(1)                                 such Subsidiary or any of its Subsidiaries
does not own any Capital Stock or Indebtedness of or have any Investment in, or
own or hold any Lien on any property of, any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated or otherwise an
Unrestricted Subsidiary;

 

(2)                                 all the Indebtedness of such Subsidiary and
its Subsidiaries shall, at the date of designation, and will at all times
thereafter while they are Unrestricted Subsidiaries, consist of Non-Recourse
Debt;

 

(3)                                 such designation and the Investment of the
Borrower in such Subsidiary complies with Section 7.10;

 

(4)                                 such Subsidiary, either alone or in the
aggregate with all other Unrestricted Subsidiaries, does not operate, directly
or indirectly, all or substantially all of the business of the Borrower and its
Subsidiaries;

 

(5)                                 such Subsidiary is a Person with respect to
which neither the Borrower nor any of its Restricted Subsidiaries has any direct
or indirect obligation:

 

(a)                                 to subscribe for additional Capital Stock of
such Person; or

 

(b)                                 to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

 

47

--------------------------------------------------------------------------------


 

(6)                                 on the date such Subsidiary is designated an
Unrestricted Subsidiary, such Subsidiary is not a party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary with terms substantially less favorable to the Borrower than those
that might have been obtained from Persons who are not Affiliates of the
Borrower.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be Incurred as of such date.

 

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Borrower could Incur
at least $1.00 of additional Indebtedness pursuant to Section 7.02(a) on a pro
forma basis taking into account such designation.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and is not a CFC.

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors,
managers or trustees, as applicable, of such Person.

 

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares or local ownership
shares) is owned by the Borrower or another Wholly-Owned Subsidiary.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)  The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

48

--------------------------------------------------------------------------------


 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except (i) as otherwise specifically
prescribed herein, and (ii) in connection with calculations of the Consolidated
Leverage Ratio (and the components thereof), GAAP shall applied as in effect on
the Restatement Effective Date.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

49

--------------------------------------------------------------------------------


 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however that with respect to any Letter of Credit that by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Credit
Exposure of any Lender shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole

 

50

--------------------------------------------------------------------------------


 

multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

51

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Restatement Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Credit Exposure of any Lender shall not exceed such
Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Restatement
Effective Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any

 

52

--------------------------------------------------------------------------------


 

Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Effective Date, or shall impose upon the L/C
Issuer any loss, cost or expense which is not reimbursable hereunder and was not
applicable on the Restatement Effective Date and which the L/C Issuer in good
faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate any Laws or one or more policies of the L/C Issuer applicable to letters
of credit generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.13(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit its amended form under the terms hereof,
or (B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the LC Issuer.  Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

54

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 3:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount, but
subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

55

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender (including the Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 12:00 noon on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest for the first Business Day at the Base Rate and thereafter at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at

 

56

--------------------------------------------------------------------------------


 

a rate per annum equal to the Federal Funds Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

57

--------------------------------------------------------------------------------


 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not materially prejudice the
Borrower;

 

(v)                                 honor of a demand for the payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of any other complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under Letter of Credit
if presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes

 

58

--------------------------------------------------------------------------------


 

all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communication with a beneficiary.  None of the
Lenders nor any of their Affiliates shall have any liability or responsibility
to the Borrower by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in clauses (i) through (v)
of Section 2.03(e)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer.

 

(g)                                  Applicability of ISP, Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s right and remedies against
the Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction whether the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Finance Services Association (BAFT-IFSA), of the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the

 

59

--------------------------------------------------------------------------------


 

“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit).  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, during the
existence of any Event of Default under Section 8.01(a), upon the request of the
Required Lenders, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amount specified in the Fee Letter, payable on the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit).  Such
fronting fee shall be computed on a quarterly basis in arrears.  Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions

 

60

--------------------------------------------------------------------------------


 

hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest at the IBOR Rate for interest periods of one day plus the
Applicable Rate for Eurodollar Rate Loans, or at the Borrower’s election, at the
Base Rate plus the Applicable Rate for Base Rate Loans, or with the prior
written consent of the Swing Line Lender, any other agreed index rate plus the
Applicable Rate for Eurodollar Rate Loans.  Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Committed Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Loans of such Type, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified

 

61

--------------------------------------------------------------------------------


 

in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Committed Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.13, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

63

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

 

2.06                        Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

On the earlier of (i) December 21, 2012 or (ii) such date as shall be specified
by the Borrower (the “Bank of America Commitment Reduction Date”), the
Commitment of Bank of America shall automatically be permanently reduced to
$23,000,000 without further action by any Person and the Applicable Percentages
of all of the Lenders shall be adjusted to give effect to such reduction.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 

64

--------------------------------------------------------------------------------


 

(c)                                  If on the Bank of America Commitment
Reduction Date the Outstanding Amount of all Loans and L/C Obligations of Bank
of America shall exceed $23,000,000, the Borrower shall repay the outstanding
Loans of Bank of America and/or Cash Collateralize the L/C Obligations of Bank
of America in an amount equal to such excess.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the IBOR Rate for interest periods of one day plus the
Applicable Rate for Eurodollar Rate Loans, or if Borrower shall have so elected,
at the Base Rate plus the Applicable Rate for Base Rate Loans, or if the Swing
Line Lender shall have agreed with the Borrower in writing, any other agreed
index rate plus the Applicable Rate for Eurodollar Rate Loans.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
during the existence of any Event of Default under Section 8.01(a), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

65

--------------------------------------------------------------------------------


 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Facility exceeds the sum of (i) the Outstanding
Amount of Loans (which shall include Swing Line Loans) and (ii) the Outstanding
Amount of L/C Obligations.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date, and on the Maturity Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This

 

66

--------------------------------------------------------------------------------


 

paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.09(a) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Without limiting the generality of this Section 2.12, on each date when
the payment of any principal, interest or fees are due hereunder or under any
Note, the Borrower agrees to maintain on deposit in an ordinary checking account
maintained by the Borrower with the Administrative Agent (as such account shall
be designated by the Borrower in a written notice to the Administrative Agent

 

67

--------------------------------------------------------------------------------


 

from time to time, the “Borrower Account”) an amount sufficient to pay such
principal, interest or fees in full.  The Borrower hereby authorizes the
Administrative Agent (i) to deduct automatically all principal, interest or fees
when due hereunder, or under the Notes from the Borrower Account, and (ii) if
and to the extent any payment under this Agreement or any other Loan Document is
not made when due, to deduct automatically any such amount from any or all of
the accounts of the Borrower maintained with the Administrative Agent.  The
Administrative Agent agrees to provide timely notice to the Borrower of any
automatic deduction made pursuant to this Section 2.12.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

68

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest if such funds shall be returned not later than the next
following Business Day and with interest at a rate per annum equal to the
Federal Funds Rate for each subsequent day until so returned.

 

(e)                                  The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan or to fund any such
participation or to make payments pursuant to Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein (including as a result of terminations or reductions
in Commitments pursuant to Section 2.06 that are not pro rata according to the
Lenders’ respective Applicable Percentage), any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the

 

69

--------------------------------------------------------------------------------


 

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in a blocked,
non-interest bearing deposit account at Bank of America.  The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral

 

70

--------------------------------------------------------------------------------


 

provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or the
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to Cash Collateralize the L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.14;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the L/C Issuer against such Defaulting
Lender as a result of such Defaulting

 

71

--------------------------------------------------------------------------------


 

Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and the Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their

 

72

--------------------------------------------------------------------------------


 

respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lender and the L/C Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.16                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time after the Bank of America
Commitment Reduction Date, request an increase in the Aggregate Commitments by
an amount (for all such requests) not exceeding $25,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of $5,000,000,
and (ii) the Borrower may make a maximum of three such requests.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

 

73

--------------------------------------------------------------------------------


 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Borrower shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

(g)                                  Sublimit Increases.  In the event that the
Aggregate Commitments are increased in accordance with this Section 2.16, the
Letter of Credit Sublimit and the Swing Line Sublimit shall each be increased
proportionately with effect from the Increase Effective Date, to reflect such
increase in the Aggregate Commitments.

 

74

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES AND YIELD PROTECTION

 

3.01                        Taxes.

 

(a)                                 Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent, the L/C Issuer and each
Lender, Excluded Taxes (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower shall be required by
any Laws to deduct any Indemnified Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)(i)), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, provided, however, that the Borrower shall not be required
to increase any such amounts payable to the Administrative Agent or any Lender
(A) to the extent provided in Section 10.14(a)(iii), (B) with respect to any
backup withholding tax attributable to a Lender’s failure to comply with
Section 10.14(b), or (C) with respect to any United States federal withholding
taxes imposed on amounts payable to the Administrative Agent or such Lender at
the time the Administrative Agent or such Lender becomes a party to this
Agreement, except to the extent that such Administrative Agent’s predecessor (if
any) or Lender’s assignor (if any), as the case may be, was entitled, at the
time of succession or assignment, as the case may be, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to this
Section 3.01(a)(i); (ii) the Borrower shall make such deductions; (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws; and (iv) the Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment thereof
promptly after it becomes available to the Borrower or, if such a receipt is
unavailable, such other evidence as may be reasonably satisfactory to the
Administrative Agent.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  Without duplication of any amounts payable
under clauses (a) or (b) above, the Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes with
respect to which the Borrower is required to pay additional amounts pursuant to
Section 3.01(a)(i) and Other Taxes (including any such Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental

 

75

--------------------------------------------------------------------------------


 

Authority (except to the extent that any such liability (including additions to
tax, penalties, interest and expenses) arises as a result of the gross
negligence or willful misconduct of the Administrative Agent or such Lender, as
the case may be, provided that for purposes of this parenthetical clause, gross
negligence shall not be deemed to include any failure on the part of the
Administrative Agent or any Lender to inquire as to whether the Borrower has
failed to pay any Taxes or Other Taxes when due to the appropriate taxation
authority or other authority or has failed to remit to the Administrative Agent
the required receipts or other required documentary evidence).  Payment under
this subsection (c) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.

 

Each Lender that sells or grants a participation shall (i) withhold or deduct
from each payment to a Participant the amount of any tax required under
applicable law to be withheld or deducted from such payment and not withheld or
deducted therefrom by the Borrower or the Administrative Agent, (ii) pay any tax
so withheld or deducted by it to the appropriate taxation authority or other
authority in accordance with applicable Laws and (iii) indemnify the Borrower
and the Administrative Agent for any losses, costs and expenses that may incur
as a result of any failure to withhold or deduct and pay any tax to the extent
the amount of such tax and losses, costs and expenses exceeds the amount of tax
and losses, costs and expenses that would have been imposed in the absence of
such participation.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.

 

76

--------------------------------------------------------------------------------


 

Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer

 

77

--------------------------------------------------------------------------------


 

hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such

 

78

--------------------------------------------------------------------------------


 

additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

79

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or gives a
notice pursuant to Section 3.02, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article  III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.01                        Conditions of Effectiveness.  The availability of
Credit Extensions is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Restatement Effective Date) and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Disclosure Letter, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing and in
good standing in its jurisdiction of formation or incorporation;

 

(v)                                 favorable opinions of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit F and such other matters concerning the Borrower and the Loan
Documents as the Administrative Agent or the Required Lenders may reasonably
request;

 

80

--------------------------------------------------------------------------------


 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying that the conditions specified in Sections 4.02(a) and
(b) have been satisfied;

 

(viii)                        a duly completed pro forma Compliance Certificate
as of the last day of the fiscal quarter of the Borrower most recently ended
prior to the Restatement Effective Date for which financial statements are
available, and utilizing the covenant levels for the Fiscal Quarter ending
December, 2012, signed by a Responsible Officer of the Borrower;

 

(ix)                              reaffirmations of the Collateral Documents and
the Guaranty by each Loan Party (other than, in the case of the Guaranty, the
Borrower), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence (A) that all proper filings and financing
statements in a form acceptable to the Administrative Agent shall have been
filed under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement, and with the priority described in the Security
Agreement (which evidence may be in the form of copies of federal trademark,
copyright and patent searches, and UCC and federal and state tax lien searches
in the applicable jurisdictions, in each case described in and attached to, and
subject to acceptable disclosures in, the Disclosure Letter), and (B) that
insurance in types and amounts acceptable to the Administrative Agent and the
Lenders shall be in place with respect to the Borrower and the Guarantors and
their respective properties forming part of the Collateral, which insurance
policies shall contain endorsements naming the Administrative Agent as an
additional insured or loss payee, as the case may be (which evidence may be in
the form of copies of insurance policy endorsements described in and attached
to, and subject to acceptable disclosures in, the Disclosure Letter);

 

(x)                                 copies of definitive legal documents
relating to the issuance of the New Senior Secured Notes, including the New
Senior Notes Indenture (including all attachments and exhibits thereto), the
Intercreditor Agreement and the offering memorandum for the New Senior Secured
Notes, each in form and substance acceptable to the Administrative Agent and
each Lender; provided that, if any such document shall be in draft form only on
the date of this Agreement, without prejudice to Section 4.02(c), this condition
may be satisfied on the basis of such draft; and

 

(xi)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any Lender may reasonably may require.

 

81

--------------------------------------------------------------------------------


 

(b)                                 There shall not have occurred since
December 25, 2011, any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have, a Material Adverse
Effect.

 

(c)                                  There shall be no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Any fees required to be paid on or before
the Restatement Effective Date shall have been paid.

 

(e)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Restatement Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(f)                                   The Restatement Effective Date shall have
occurred on or before December 21, 2012.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01 and
the consent required under Section 10.01(a), each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document delivered or to be delivered pursuant to
Section 4.01(a), and the facts and circumstances pertaining to the conditions
set forth in Sections 4.01(b) and (c), and not to require any additional
documentation under Section 4.01(a)(xi), unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its requirements or objection with respect thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V (other than, at such times as the Rating from
S&P is at least BBB- and the Rating from Moody’s is at least Baa3, the
representations and warranties in Sections 5.06 and 5.09) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

82

--------------------------------------------------------------------------------


 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  If the condition in Section 4.01(a)(x) was
satisfied in whole or part on the basis of draft documents, the related draft
document shall not have been finalized unless such final form is in form and
substance acceptable to the Administrative Agent and each Lender.

 

(d)                                 The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(e)                                  After giving effect to such proposed Credit
Extension, the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 7.08.  In the calculation of such pro forma
compliance, the Borrower shall use the Consolidated EBITDA (Financial Covenant)
from the financial information most recently delivered to the Administrative
Agent pursuant to Section 6.01(a) or (b) and the Consolidated Indebtedness as of
the date of such proposed Credit Extension, after giving pro forma effect to
such Credit Extension.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b), (c) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of its Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any material Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.

 

83

--------------------------------------------------------------------------------


 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as enforcement may be
limited by (i) bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally or (ii) equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.05        Financial Statements.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 23, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal interim
accruals or adjustments, unless otherwise disclosed.

 

(c)           Since the later of (i) the date of the quarterly financial
statements for the fiscal quarter ended September 23, 2012, and (ii) the date of
the most recent audited financial statements delivered pursuant to
Section 6.01(a), there has been no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or (b) except as
specifically disclosed in Schedule 5.06 to the Disclosure Letter (the “Disclosed
Litigation”),

 

84

--------------------------------------------------------------------------------


 

either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described in Schedule 5.06 to the Disclosure
Letter.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01 or created pursuant to any Loan Document.

 

5.09        Environmental Compliance.  The Borrower and its Subsidiaries have
reasonably concluded that, except as specifically disclosed in Schedule 5.09 to
the Disclosure Letter, there are no claims against Borrower and its Subsidiaries
or alleging potential liability under Environmental Laws or violations by the
Borrower and its Subsidiaries of Environmental Laws which in either case would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10        Insurance.  The Borrower and its Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice.

 

5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto, has been
established under a prototype plan for which an IRS opinion letter has been
obtained by the plan sponsor and is valid as to the adopting employer, or is
within its applicable remedial amendment period under Section 401(b) of the Code
and, to the best knowledge of the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification.  No Plan has

 

85

--------------------------------------------------------------------------------


 

failed prior to, or after, the effectiveness of the Pension Act, to satisfy the
minimum funding standard within the meaning of Section 412 of the Internal
Revenue Code or Section 302 of ERISA, as of the last day of the most recent
fiscal year of such Plan ended prior to the date as of which this representation
is made.  Neither the Borrower nor any of its ERISA Affiliates is (A) prior to
the effectiveness of the Pension Act, required to give security to any Plan
pursuant to Section 401(a)(29) of the Internal Revenue Code or Section 307 of
ERISA, or on or after the effectiveness of the Pension Act, required to make an
additional contribution or give security to any Plan pursuant to Section 436 of
the Internal Revenue Code or Section 206(g) of ERISA, or (B) subject to a Lien
in favor of a Plan, under either Section 302(f) of ERISA or Section 412(m) of
the Code prior to the effectiveness of the Pension Act, or under
Section 303(k) of the ERISA or Section 430(k) of the Code on and after the
effectiveness of the Pension Act.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction within the meaning of
Section 406 of ERISA and Section 4975 of the Code, other than as exempted under
Section 408 of ERISA or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that has resulted in or could reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA and (iv) no Pension Plan has any Unfunded Pension Liability that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

5.13        Subsidiaries.  As of the Restatement Effective Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Schedule 5.13 to
the Disclosure Letter.

 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

86

--------------------------------------------------------------------------------


 

5.15        Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ending
in December, 2012), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception

 

87

--------------------------------------------------------------------------------


 

or any qualification or exception as to the scope of such audit or with respect
to the absence of any material misstatement; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending in March, 2013), (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, setting forth in comparative form to the most recent
audited balance sheet the figures for the current fiscal quarter end, (ii) the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, and
(iii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in the case of the statements of income specified in
clause (ii) and cash flows specified in clause (iii) in comparative form the
figures for the corresponding interim periods of the previous fiscal year, all
in reasonable detail, such statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal interim accruals or
adjustments, unless otherwise disclosed, and the absence of footnotes.

 

So long as the Borrower furnishes the materials required pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish any
information under clause (a) or (b) above.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal year ending in December, 2012), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(c)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(d)           to the extent not already furnished under any Loan Document,
promptly after the furnishing thereof, copies of each annual, monthly or other
periodic statement or report furnished to holders of the New Senior Secured
Notes pursuant to the terms of the New Senior Secured Note Documents, and,
promptly following the giving or receipt of written notice of the

 

88

--------------------------------------------------------------------------------


 

occurrence of any “default” or “event of default” (however described) by any
Loan Party or of any of its Subsidiaries under the terms of the New Senior
Secured Note Documents, a copy of such notice; and

 

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in

 

89

--------------------------------------------------------------------------------


 

Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no Obligation to mark
any Borrower Materials “PUBLIC”.

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including to the extent it has or could
reasonably be expected to result in a Material Adverse Effect, (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of the final determination by the certified public accountants
providing the assessment report required under Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley (in connection
with its preparation of such report) or the Borrower’s determination at any time
of the occurrence or existence of any Internal Control Event; and

 

(e)           of any announcement by Moody’s or S&P of any change or possible
change in a Rating.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; and (b) all
material lawful claims which, if unpaid, would by law become a Lien upon its
property that would not otherwise be permitted hereunder unless such claims are
being contested in good faith by appropriate proceedings and the relevant entity
has established and maintains adequate reserves for the payment of the same.

 

90

--------------------------------------------------------------------------------


 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization (except in a transaction permitted by
Section 7.04), except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent that the failure to do so could reasonably be expected to
have a Material Adverse Effect; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which are in all material respects full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and permit representatives and independent
contractors of each Lender to visit and inspect any of its

 

91

--------------------------------------------------------------------------------


 

properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of such Lender and at such reasonable times during normal
business hours and unless an Event of Default then exists, not more frequently
than once in any fiscal year, upon reasonable advance notice to the Borrower;
provided, however, that, notwithstanding the foregoing, when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon one
Business Day’s notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions only for
working capital and other corporate purposes not in contravention of Law or of
any Loan Document.

 

6.12        Covenant to Guarantee Obligations and Give Security.  Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than
any Non-Guarantor Subsidiary) by any Loan Party, or any Non-Guarantor Subsidiary
no longer meeting the requirements of the definition thereof, the Borrower
shall, at the Borrower’s expense:

 

(i)            within 10 days after such formation or acquisition (or such
longer period agreed to by the Administrative Agent), or change in status, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent (x) a guaranty or guaranty supplement, in form and
substance satisfactory to the Administrative Agent, guaranteeing the Borrower’s
Obligations under the Loan Documents and (y) a joinder to the Security Agreement
in the form attached thereto, and

 

(ii)           within 30 days after such formation or acquisition (or such
longer period agreed to by the Administrative Agent), deliver to the
Administrative Agent, (i) an incumbency certificate issued by the secretary or
assistant secretary of such Guarantor, certifying as to the authority of the
person executing such Guaranty on behalf of such Guarantor, (ii) a copy of a
resolution from the board of directors of such Guarantor authorizing execution
and delivery of such Guaranty, and (iii) a signed copy of a favorable opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Loan
Parties acceptable to the Administrative Agent as to such matters as the
Administrative Agent may reasonably request.

 

At any time upon request of the Administrative Agent, the Borrower shall, and
shall cause each relevant Subsidiary to, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens under the
Collateral Documents.

 

92

--------------------------------------------------------------------------------


 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01        Liens.  The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create, incur or assume any Lien (other than
Permitted Liens) that secures any Indebtedness on any asset or property of the
Borrower or such Restricted Subsidiary or any income or profits therefrom, other
than Liens securing Indebtedness that are expressly junior in priority to the
Liens on such property or assets securing the Obligations pursuant to a
Permitted Junior Lien Intercreditor Agreement.  Additionally, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to incur or suffer
to exist any Lien (the “Initial Lien”) on any Excluded Property to secure any
Pari Passu Lien Indebtedness, unless the Borrower or such Restricted Subsidiary
concurrently grants a Lien to the Administrative Agent to secure the Obligations
ranking with the priority specified in the Intercreditor Agreement; provided,
however, that any such Lien on Excluded Property created to secure the
Obligations pursuant to this sentence shall provide by its terms that upon the
release and discharge of the Initial Lien on such Excluded Property by the
collateral agent for the Pari Passu Lien Indebtedness secured by such Initial
Lien, the Lien on such Excluded Property securing the Obligations shall be
automatically and unconditionally released and discharged and the Borrower may
take any action necessary to memorialize such release or discharge.

 

7.02        Indebtedness.

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Borrower and the Guarantors may Incur Indebtedness
(including Acquired Indebtedness) if on the date thereof and, after giving
effect thereto and the application of the proceeds thereof on a pro forma basis,
the Consolidated Leverage Ratio for the Borrower and its Restricted Subsidiaries
would be no greater than 5.25 to 1.00; provided, further, that if any such
Indebtedness is Incurred by a Guarantor, either (x) on the date thereof and,
after giving effect thereto and the application of the proceeds thereof on a pro
forma basis, the Priority Leverage Ratio would be no greater than 2.75 to 1.00
or (y) such Indebtedness constitutes Guarantor Subordinated Obligations.

 

(b)           The provisions of Section 7.02(a) shall not apply to the
Incurrence of the following Indebtedness:

 

(i)            Indebtedness of the Borrower evidenced by the New Senior Secured
Notes and any notes issued in exchange for such New Senior Secured Notes and
Indebtedness of Guarantors evidenced by the Guarantees relating to the New
Senior Secured Notes and any guarantee of any such exchanged notes;

 

(ii)           Indebtedness Incurred pursuant to Debt Facilities (including the
Loan Documents, including any Guaranty of the Obligations owed by any
Subsidiary) in an aggregate principal amount not to exceed $200 million minus
the aggregate

 

93

--------------------------------------------------------------------------------


 

Commitments hereunder, at any time outstanding, less to the extent a permanent
repayment or commitment reduction is required thereunder as a result of such
application, the aggregate principal amount of all principal repayments
following the Restatement Effective Date actually made under any Debt Facilities
incurred in reliance on this clause (ii) with Net Available Cash from Asset
Dispositions;

 

(iii)          Guarantees by (x) the Borrower or a Guarantor (including any
Restricted Subsidiary the Borrower elects to cause to become a Guarantor in
connection therewith) of Indebtedness permitted to be Incurred by the Borrower
or a Restricted Subsidiary in accordance with the provisions of this Agreement;
provided that in the case of any Guarantee by a Guarantor pursuant to this
clause (iii), either (1) on the date such Indebtedness is initially Incurred by
the Borrower or a Restricted Subsidiary and, after giving effect thereto and the
application of the proceeds thereof on a pro forma basis the Priority Leverage
Ratio would be no greater than 2.75 to 1.00 or (2) such Guarantee constitutes
Guarantor Subordinated Obligations, and (y) Non-Guarantor Subsidiaries of
Indebtedness Incurred by Non-Guarantor Subsidiaries in accordance with the
provisions of this Agreement;

 

(iv)          Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any other Restricted Subsidiary; provided, however,

 

(A)          if the Borrower is the obligor on Indebtedness owing to a
Non-Guarantor Subsidiary, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Obligations;

 

(B)          if a Guarantor is the obligor on such Indebtedness and a
Non-Guarantor Subsidiary is the obligee, such Indebtedness is subordinated in
right of payment to the Guaranty of such Guarantor; and

 

(C)          (1) any subsequent issuance or transfer of Capital Stock or any
other event that results in any such Indebtedness being beneficially held by a
Person other than the Borrower or a Restricted Subsidiary of the Borrower; and
(2) any subsequent sale or other transfer of any such Indebtedness to a Person
other than the Borrower or a Restricted Subsidiary of the Borrower, shall be
deemed, in each case, to constitute an Incurrence of such Indebtedness by the
Borrower or such Subsidiary, as the case may be;

 

(v)           any Indebtedness (other than the Indebtedness described in clauses
(i) and (ii)) outstanding on the Restatement Effective Date and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in clause (i),
this clause (v) or clause (vi) or Incurred pursuant to Section 7.02(a);

 

(vi)          Indebtedness of Persons Incurred and outstanding on the date on
which such Person became a Restricted Subsidiary or was acquired by, or merged
or consolidated with or into, the Borrower or any Restricted Subsidiary (other
than Indebtedness Incurred in connection with, or in contemplation of, such
acquisition,

 

94

--------------------------------------------------------------------------------


 

merger or consolidation); provided, however, that at the time such Person is
acquired by, or merged or consolidated with, the Borrower or any Restricted
Subsidiary and after giving effect to the Incurrence of such Indebtedness
pursuant to this clause (vi), either (x) the Borrower would have been able to
Incur $1.00 of additional Indebtedness pursuant to Section 7.02(a); (y) the
Consolidated Leverage Ratio for the Borrower and its Restricted Subsidiaries
would be less than or equal to such Consolidated Leverage Ratio immediately
prior to such acquisition; or (z) the aggregate principal amount of such
Indebtedness at any time outstanding incurred pursuant to this clause (z)
(together with all Refinancing Indebtedness in respect of Indebtedness
previously Incurred pursuant to this clause (z)) shall not exceed $25.0 million;

 

(vii)         Indebtedness under Hedging Obligations; provided, however, that
such Hedging Obligations are entered into to fix, manage or hedge interest rate,
currency or commodity exposure of the Borrower or any Restricted Subsidiary and
not for speculative purposes;

 

(viii)        Purchase Money Indebtedness in an aggregate principal amount not
to exceed $50.0 million at any one time outstanding pursuant to this clause
(viii);

 

(ix)          Indebtedness Incurred by the Borrower or its Restricted
Subsidiaries in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance,
self-insurance obligations, performance, bid, surety, appeal and similar bonds
and completion Guarantees (not for borrowed money) or security deposits, letters
of credit, banker’s guarantees or banker’s acceptances, in each case in the
ordinary course of business;

 

(x)           Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business or assets of the
Borrower or any business, assets or Capital Stock of a Subsidiary, other than
Guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing such
acquisition; provided that:

 

(A)          the maximum aggregate liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds, including non-cash proceeds (the
Fair Market Value of such non-cash proceeds being measured at the time received
and without giving effect to subsequent changes in value), actually received by
the Borrower and its Restricted Subsidiaries in connection with such
disposition; and

 

(B)          such Indebtedness is not reflected on the balance sheet of the
Borrower or any of its Restricted Subsidiaries (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet shall not be deemed to be reflected on such balance sheet for
purposes of this clause (x));

 

95

--------------------------------------------------------------------------------


 

(xi)          Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument, including, but
not limited to, electronic transfers, wire transfers and commercial card
payments drawn against insufficient funds in the ordinary course of business
(except in the form of committed or uncommitted lines of credit); provided,
however, that such Indebtedness is extinguished within ten Business Days of
Incurrence;

 

(xii)         Indebtedness Incurred by the Borrower or any Restricted Subsidiary
in connection with (x) insurance premium financing arrangements not to exceed
$10.0 million at any one time outstanding or (y) take-or-pay obligations in
supply agreements incurred in the ordinary course of business;

 

(xiii)        Indebtedness owed on a short-term basis of no longer than 30 days
to banks and other financial institutions Incurred in the ordinary course of
business of the Borrower and its Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to provide treasury services or to manage cash balances of the
Borrower and its Restricted Subsidiaries;

 

(xiv)        guarantees to suppliers or licensors (other than guarantees of
Indebtedness) in the ordinary course of business;

 

(xv)         Indebtedness of the Borrower or any Restricted Subsidiary to the
extent that the Net Proceeds thereof are promptly deposited to effect the
Borrower’s legal defeasance option or covenant defeasance option associated with
its Public Indebtedness in accordance with the terms thereof;

 

(xvi)        Indebtedness of the Borrower or any Restricted Subsidiary
consisting of Guarantees in respect of obligations of joint ventures; provided
that the aggregate principal amount of the Indebtedness incurred pursuant to
this clause (xvi) shall not exceed $50.0 million at any time outstanding;
provided that in the case of any Guarantee by a Guarantor pursuant to this
clause (xvi), either (x) on the date thereof and, after giving effect thereto
and the application of the proceeds thereof on a pro forma basis, the Priority
Leverage Ratio would be no greater than 2.75 to 1.00 or (y) such Guarantee
constitutes Guarantor Subordinated Obligations;

 

(xvii)       Indebtedness of the Borrower or any Restricted Subsidiary Incurred
in connection with any Sale/Leaseback Transaction, in an aggregate principal
amount not to exceed $75.0 million at any time outstanding; and

 

(xviii)      in addition to the items referred to in clauses (i) through (xvii)
above, Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(xviii) and then outstanding, shall not exceed $75.0 million at any time
outstanding; provided that in the case of any Incurrence of Indebtedness by a
Guarantor pursuant to this clause (xviii), either (x) on the date thereof and,
after giving effect thereto and the application of the proceeds thereof on a

 

96

--------------------------------------------------------------------------------


 

pro forma basis, the Priority Leverage Ratio would be no greater than 2.75 to
1.00 or (y) such Indebtedness constitutes Guarantor Subordinated Obligations.

 

(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 7.02:

 

(i)            in the event that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in Section 7.02(b) or could be
Incurred pursuant to Section 7.02(a), the Borrower, in its sole discretion, may
divide and classify such item of Indebtedness (or any portion thereof) on the
date of Incurrence and may later reclassify such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 7.02 and only be
required to include the amount and type of such Indebtedness once;

 

(ii)           Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;

 

(iii)          if obligations in respect of letters of credit are Incurred
pursuant to a Debt Facility and are being treated as Incurred pursuant to
Section 7.02(b)(ii) and the letters of credit relate to other Indebtedness, then
such other Indebtedness shall not be included;

 

(iv)          the principal amount of any Disqualified Stock of the Borrower or
a Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is
not a Guarantor, shall be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

 

(v)           Indebtedness permitted by this Section 7.02 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 7.02 permitting such Indebtedness; and

 

(vi)          the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP.

 

Accrual of interest, accrual of dividends, the accretion of accreted value or
the amortization of debt discount, the payment of interest in the form of
additional Indebtedness and the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 7.02.  The amount of any
Indebtedness outstanding as of any date shall be (i) the accreted value thereof
in the case of any Indebtedness issued with original issue discount or the
aggregate principal amount outstanding in the case of Indebtedness issued with
interest payable-in-kind, (ii) the principal amount or liquidation preference
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness, (iii) in the case of the Guarantee by a
specified

 

97

--------------------------------------------------------------------------------


 

Person of Indebtedness of another Person, the maximum liability to which the
specified Person may be subject upon the occurrence of the contingency giving
rise to the obligation and (iv) in the case of Indebtedness of others Guaranteed
solely by means of a Lien on any asset or property of the Borrower or any
Restricted Subsidiary (and not to their other assets or properties generally),
the lesser of (x) the Fair Market Value of such asset or property on the date on
which such Indebtedness is Incurred and (y) the amount of the Indebtedness so
secured.

 

(d)           In addition, the Borrower shall not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Debt.  If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 7.02, the Borrower shall be in Default of this Section 7.02).

 

(e)           For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being Refinanced plus the
amount of any reasonable premium (including reasonable tender premiums),
defeasance costs and any reasonable fees and expenses incurred in connection
with the issuance of such new Indebtedness.  Notwithstanding any other provision
of this Section 7.02, the maximum amount of Indebtedness that the Borrower may
Incur pursuant to this Section 7.02 shall not be deemed to be exceeded solely as
a result of fluctuations in the exchange rate of currencies.  The principal
amount of any Indebtedness Incurred to Refinance other Indebtedness, if Incurred
in a different currency from the Indebtedness being Refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such Refinancing Indebtedness is denominated that is in effect on the date
of such Refinancing.

 

7.03        Sales of Assets and Subsidiary Stock.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition following the Restatement Effective
Date unless:

 

(i)            the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value (such Fair Market
Value to be determined as of the date of contractually agreeing to such Asset
Disposition) of the assets subject to such Asset Disposition; and

 

98

--------------------------------------------------------------------------------


 

(ii)           at least 75% of the consideration from such Asset Disposition
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents;

 

provided that, without the prior consent of the Administrative Agent acting at
the direction of the Required Lenders, the Borrower may not effect one or more
Asset Dispositions after the Restatement Effective Date of assets having an
aggregate Fair Market Value equal to or greater than $750,000,000.  The Borrower
shall determine in accordance with this Agreement the Fair Market Value of any
consideration from such Asset Disposition that is not cash or Cash Equivalents.

 

(b)           Any Net Available Cash received by the Borrower or any Restricted
Subsidiary from any Asset Disposition shall be applied at the Borrower’s
election:

 

(i)            in the case of any Asset Disposition by a Non-Guarantor
Subsidiary or consisting of Capital Stock of a Non-Guarantor Subsidiary, to
repay Indebtedness of a Non-Guarantor Subsidiary within 30 days of receipt of
such Net Available Cash,

 

(ii)           to reinvest in or acquire assets (including Capital Stock or
other securities purchased in connection with the acquisition of Capital Stock
or property of another Person that is or becomes a Restricted Subsidiary of the
Borrower or that would constitute a Permitted Investment under clause (2) of the
definition thereof) used or useful in a Related Business; provided that to the
extent the assets subject to such Asset Disposition were Collateral, such newly
acquired assets shall also be Collateral, or

 

(iii)          to repay or prepay outstanding Loans hereunder, provided that the
Borrower shall also effect a permanent reduction in the Commitments in an amount
equal to the aggregate principal amount so repaid or prepaid with such Net
Available Cash.

 

(c)           All Net Available Cash that is not applied or invested (or
committed pursuant to a written agreement to be applied or invested) as provided
in subclause (i), (ii) or (iii) of Section 7.03(b) within 365 days after receipt
(or in the case of any amount committed to be so applied or reinvested, which
are not actually so applied or reinvested within 180 days following such 365 day
period) will be applied by the Borrower in accordance with Section 3.7(c) of the
New Senior Secured Notes Indenture.

 

(d)           Pending the final application of any such Net Available Cash in
accordance with Section 3.7(c) of the New Senior Secured Notes Indenture, the
Borrower or its Restricted Subsidiaries may temporarily reduce revolving
indebtedness under any Debt Facility or otherwise invest such Net Available Cash
in Cash Equivalents.

 

(e)           For the purpose of this covenant, the following are deemed to be
cash:  (x) the assumption of Indebtedness or other liabilities of the Borrower
(other than Disqualified Stock or Subordinated Obligations) or Indebtedness or
other liabilities of any Restricted Subsidiary (other than Guarantor
Subordinated Obligations or Disqualified Stock of any Guarantor) and the release
of the Borrower or such Restricted Subsidiary from all liability on such
Indebtedness or liabilities in connection with such Asset Disposition, (y)
securities, notes or similar obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted

 

99

--------------------------------------------------------------------------------


 

within 180 days by the Borrower or such Restricted Subsidiary into cash and (z)
any Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Disposition having an aggregate Fair
Market Value (determined in Good Faith by the Borrower), taken together with all
other Designated Non-cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not to exceed $50.0 million at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

 

7.04        Fundamental Changes.  The Borrower shall not, nor shall it permit
any Subsidiary to merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)            any Subsidiary may merge with (A) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, (B) any other Subsidiary
that is a Loan Party, provided that when any Subsidiary is merging with a Loan
Party, a Loan Party shall be the continuing or surviving Person, or (C) if such
Subsidiary is not a Loan Party, any Subsidiary that is not a Loan Party;

 

(ii)           (A) any Loan Party other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party, and (B) any Loan Party may Dispose of its
assets to any other Loan Party; and

 

(iii)          any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Borrower or any of its Subsidiaries.

 

7.05        Change in Nature of Business.  The Borrower shall not, nor shall it
permit any Subsidiary to, engage in any material line of business other than
business in the media, advertising or marketing industries or any business
substantially related or incidental thereto, including in any business involving
the foregoing through the internet.

 

7.06        Transactions with Affiliates.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into or conduct any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of the Borrower (an “Affiliate Transaction”) unless:

 

(i)            the terms of such Affiliate Transaction, when viewed together
with any related Affiliate Transactions, are not materially less favorable to
the Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not an Affiliate;

 

100

--------------------------------------------------------------------------------


 

(ii)           in the event such Affiliate Transaction involves an aggregate
consideration in excess of $10.0 million, the terms of such transaction have
been approved by a majority of the disinterested members of the Board of
Directors of the Borrower (and such majority determines that such Affiliate
Transaction satisfies the criteria in clause (i) above); and

 

(iii)          in the event such Affiliate Transaction involves an aggregate
consideration in excess of $20.0 million, the Borrower has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Borrower and the Restricted
Subsidiaries, as applicable, or not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate.

 

(b)           The provisions of Section 7.06(a) shall not apply to:

 

(i)            any (x) Restricted Payment permitted to be made pursuant to
Section 7.10 and (y) Permitted Investment in any Person that is an Affiliate of
the Borrower solely as a result of ownership of Investments in such Person by
the Borrower or any Restricted Subsidiary;

 

(ii)           any issuance of securities, or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Capital
Stock of the Borrower pursuant to restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits plans, pension plans or similar plans or agreements or arrangements
approved by the Board of Directors of the Borrower;

 

(iii)          loans or advances to employees, officers or directors of the
Borrower or any Restricted Subsidiary of the Borrower in the ordinary course of
business, in an aggregate amount outstanding at any time not in excess of $5.0
million (without giving effect to the forgiveness of any such loan);

 

(iv)          any transaction between or among the Borrower and any Restricted
Subsidiary or between or among Restricted Subsidiaries, and any Guarantees
issued by the Borrower or a Restricted Subsidiary for the benefit of the
Borrower or a Restricted Subsidiary;

 

(v)           the payment of reasonable and customary compensation (including
fees, benefits, severance, change of control payments and incentive
arrangements) to, and employee benefit arrangements, including, without
limitation, split-dollar insurance policies, and indemnity or similar
arrangements provided on behalf of, directors, officers, employees and agents of
the Borrower or any Restricted Subsidiary, whether by charter, bylaw, statutory
or contractual provisions;

 

(vi)          the existence of, and the performance of obligations of the
Borrower or any of its Restricted Subsidiaries under the terms of, any agreement
to which the Borrower or any of its Restricted Subsidiaries is a party as of or
on the Restatement

 

101

--------------------------------------------------------------------------------


 

Effective Date, as these agreements may be amended, modified, supplemented,
extended or renewed from time to time; provided, however, that any future
amendment, modification, supplement, extension or renewal entered into after the
Restatement Effective Date shall be permitted to the extent that its terms,
taken as a whole, are not more disadvantageous to the Lenders in any material
respect, as determined in Good Faith by the Borrower, than the terms of the
agreements in effect on the Restatement Effective Date;

 

(vii)         any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with the Borrower or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition, merger or
consolidation, or any amendment thereto (so long as any such amendment is not
disadvantageous in any material respect to the Lenders, as determined in Good
Faith by the Borrower, when taken as a whole as compared to the applicable
agreement as in effect on the date of such acquisition or merger);

 

(viii)        transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of the business of the Borrower and its Restricted Subsidiaries;
provided that as determined in Good Faith by the Borrower, such transactions are
on terms that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person;

 

(ix)          any purchases by the Borrower’s Affiliates of Indebtedness of the
Borrower or any of its Restricted Subsidiaries the majority of which
Indebtedness is placed with Persons who are not Affiliates; and

 

(x)           any issuance or sale of Capital Stock (other than Disqualified
Stock) to Affiliates of the Borrower and the granting of registration and other
customary rights in connection therewith or any contribution to the Capital
Stock of the Borrower or any Restricted Subsidiary.

 

7.07        Use of Proceeds.  The Borrower shall not, nor shall it permit any
Subsidiary to, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, Regulation U of the
FRB.

 

7.08        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Borrower to be less than 1.50 to 1.00.

 

(b)           Consolidated Total Leverage Ratio.  The Borrower shall not permit
the Consolidated Total Leverage Ratio as of the last day of the following fiscal
quarters of the Borrower to be more than the following ratios:

 

102

--------------------------------------------------------------------------------


 

Fiscal quarter ending:

 

Ratio:

 

December, 2012

 

6.25 to 1.00

 

March, 2013 and thereafter

 

6.00 to 1.00

 

 

7.09        Burdensome Agreements.

 

(a)           The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

(i)            (A)          pay dividends or make any other distributions on its
Capital Stock to the Borrower or any of its Restricted Subsidiaries, or with
respect to any other interest or participation in, or measured by, its profits,
or

 

(B)          pay any Indebtedness or other obligations owed to the Borrower or
any Restricted Subsidiary (it being understood that the priority of any
Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Common Stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock);

 

(ii)           make any loans or advances to the Borrower or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances); or

 

(iii)          sell, lease or transfer any of its property or assets to the
Borrower or any Restricted Subsidiary (it being understood that such transfers
shall not include any type of transfer described in clause (i) or (ii) of this
Section 7.09(a)).

 

(b)           The restrictions in Section 7.09(a) shall not prohibit
encumbrances or restrictions existing under or by reason of:

 

(i)            any encumbrance or restriction pursuant to an agreement in effect
at or entered into on the Restatement Effective Date, including, without
limitation, this Agreement, the Loan Documents and the New Senior Secured Notes
Documents;

 

(ii)           any encumbrance or restriction with respect to a Person or assets
pursuant to an agreement in effect on or before the date on which such Person
became a Restricted Subsidiary or was acquired by, merged into or consolidated
with the Borrower or a Restricted Subsidiary (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by, merged into or consolidated with the Borrower or
in contemplation of the transaction) or such assets were acquired by the
Borrower or any Restricted Subsidiary; provided that any such encumbrance or
restriction shall not extend to any Person or the assets or property of the
Borrower or any other Restricted

 

103

--------------------------------------------------------------------------------


 

Subsidiary other than the Person and its Subsidiaries or the assets and property
so acquired and that, in the case of Indebtedness, was permitted to be Incurred
pursuant to this Agreement;

 

(iii)          any encumbrance or restriction pursuant to an agreement effecting
a Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i) or (ii) of this Section 7.09(b) or this clause (iii) or contained in
any amendment, restatement, modification, renewal, supplement, refunding,
replacement or Refinancing of an agreement referred to in clause (i) or (ii) of
this Section 7.09(b) or this clause (iii); provided, however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement are no less favorable (as determined in Good
Faith by the Borrower) in any material respect, taken as a whole, to the Holders
of the Notes than the encumbrances and restrictions contained in such agreements
referred to in clause (i) or (ii) of this Section 7.09(b) on the Restatement
Effective Date or the date such Restricted Subsidiary became a Restricted
Subsidiary or was merged into or consolidated with a Restricted Subsidiary,
whichever is applicable;

 

(iv)          in the case of Section 7.09(a)(iii), encumbrances or restrictions
arising in connection with Liens permitted to be Incurred under the provisions
of Section 7.01 that apply only to the assets subject to such Liens;

 

(v)           Purchase Money Indebtedness and Capitalized Lease Obligations
permitted under this Agreement, in each case, that impose encumbrances or
restrictions of the nature described in Section 7.09(a)(iii) on the property so
acquired;

 

(vi)          contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of the Borrower pursuant to an agreement that has
been entered into for the sale of all or a portion of the Capital Stock or
assets of such Subsidiary;

 

(vii)         restrictions on cash or other deposits or net worth imposed by
customers or lessors or required by insurance, surety or bonding companies under
contracts entered into in the ordinary course of business;

 

(viii)        any customary provisions in joint venture agreements relating to
joint ventures and other similar agreements entered into in the ordinary course
of business, provided that if such joint venture is a Restricted Subsidiary,
such provisions shall not materially affect the Borrower’s ability to make
anticipated principal or interest payments on the Obligations (as determined in
Good Faith by the Borrower);

 

(ix)          any customary provisions in leases, subleases or licenses and
other agreements entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(x)           encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation, order, permit or grant;

 

(xi)          encumbrances or restrictions contained in or arising under
indentures or debt instruments or other debt arrangements Incurred or Preferred
Stock issued by

 

104

--------------------------------------------------------------------------------


 

Guarantors in accordance with Section 7.02 that are not more restrictive, taken
as a whole (as determined in Good Faith by the Borrower), than those applicable
to the Borrower in this Agreement on the Restatement Effective Date (which
results in encumbrances or restrictions comparable to those applicable to the
Borrower at a Restricted Subsidiary level);

 

(xii)         encumbrances or restrictions contained in or arising under
indentures or other debt instruments or debt arrangements Incurred or Preferred
Stock issued by Restricted Subsidiaries that are not Guarantors subsequent to
the Restatement Effective Date pursuant to clauses (ii), (v), (vi), (vii) and
(xiv) of Section 7.02(b) by Restricted Subsidiaries, provided that such
encumbrances and restrictions contained in any agreement or instrument shall not
materially affect the Borrower’s ability to make anticipated principal or
interest payments on the Notes (as determined in Good Faith by the Borrower);
and

 

(xiii)        under any contract, instrument or agreement relating to
Indebtedness of any Foreign Subsidiary which imposes restrictions solely on such
Foreign Subsidiary and its Subsidiaries.

 

7.10        Restricted Payments.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

 

(i)            declare or pay any dividend or make any distribution (whether
made in cash, securities or other property) on or in respect of its Capital
Stock (including any payment in connection with any merger or consolidation
involving the Borrower or any of its Restricted Subsidiaries) other than:

 

(A)          dividends or distributions payable solely in Capital Stock of the
Borrower (other than Disqualified Stock) or in options, warrants or other rights
to purchase such Capital Stock of the Borrower; and

 

(B)          dividends or distributions by a Restricted Subsidiary payable to
the Borrower or another Restricted Subsidiary (and if such Restricted Subsidiary
is not a Wholly-Owned Subsidiary, to its other holders of common Capital Stock
on a pro rata basis or on a basis that results in the receipt by the Borrower or
a Restricted Subsidiary of dividends or distributions of a greater value than it
would receive on a pro rata basis);

 

(ii)           purchase, redeem, retire or otherwise acquire for value any
Capital Stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary (other than in exchange for Capital Stock of the Borrower
(other than Disqualified Stock));

 

(iii)          make any principal payment on, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, prior to any scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations, Guarantor

 

105

--------------------------------------------------------------------------------


 

Subordinated Obligations or Existing Unsecured Notes other than the purchase,
repurchase, redemption, defeasance or other acquisition of such Subordinated
Obligations, Guarantor Subordinated Obligations or Existing Unsecured Notes, as
the case may be, in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase, redemption, defeasance or acquisition; or

 

(iv)          make any Restricted Investment (all such payments and other
actions referred to in clauses (i) through (iv) (other than any exception
thereto) shall be referred to as a “Restricted Payment”), unless, at the time of
and after giving effect to such Restricted Payment:

 

(A)          no Default shall have occurred and be continuing (or would result
therefrom);

 

(B)          immediately after giving effect to such transaction on a pro forma
basis, the Borrower is able to Incur $1.00 of additional Indebtedness under
Section 7.02(a) hereof; and

 

(C)          the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to February 11, 2010 (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (v), (vi), (vii),
(viii), (ix), (x), (xii), (xiii), (xiv), (xv), (xvi) and (xvii) of
Section 7.10(b)) would not exceed the sum of, without duplication:

 

(1)           the excess of (x) the Borrower’s cumulative Consolidated EBITDA
(whether positive or negative) determined at the time of such Restricted Payment
minus (y) 140% of the Borrower’s Consolidated Interest Expense, each determined
for the period (taken as one accounting period) from December 27, 2009 to the
end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment;

 

(2)           100% of the aggregate Net Cash Proceeds and the Fair Market Value
of marketable securities or other property received by the Borrower or a
Restricted Subsidiary from the issue or sale of its Capital Stock (other than
Disqualified Stock) or other capital contributions subsequent to February 11,
2010, other than:

 

(I)            Net Cash Proceeds received from an issuance or sale of such
Capital Stock to a Subsidiary of the Borrower or to an employee stock ownership
plan, option plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or Guaranteed by the
Borrower or any Restricted Subsidiary unless such loans have been repaid with
cash on or prior to the date of determination; and

 

106

--------------------------------------------------------------------------------


 

(II)          Net Cash Proceeds received by the Borrower from the issue and sale
of its Capital Stock to the extent applied to redeem the New Senior Secured
Notes;

 

(3)           the amount by which Indebtedness of the Borrower and its
Restricted Subsidiaries is reduced on the Borrower’s consolidated balance sheet
upon the conversion or exchange subsequent to February 11, 2010 of any
Indebtedness of the Borrower or its Restricted Subsidiaries for Capital Stock
(other than Disqualified Stock) of the Borrower (less the amount of any cash, or
the Fair Market Value of any other property, distributed by the Borrower upon
such conversion or exchange);

 

(4)           100% of the Net Cash Proceeds and the Fair Market Value of
property other than cash and marketable securities from the sale or other
disposition (other than to the Borrower or a Restricted Subsidiary) of
Restricted Investments made after February 11, 2010 and redemptions and
repurchases of such Restricted Investments from the Borrower or its Restricted
Subsidiaries and repayment of Restricted Investments in the form of loans or
advances from the Borrower and its Restricted Subsidiaries and releases of
Guarantees that constitute Restricted Investments by the Borrower and its
Restricted Subsidiaries (other than in each case to the extent the Restricted
Investment was made pursuant to Section 7.10(b)(xii));

 

(5)           100% of the Net Cash Proceeds and the Fair Market Value of
property other than cash and marketable securities received by the Borrower or
its Restricted Subsidiaries from the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than in
each case to the extent the Investment in such Unrestricted Subsidiary was made
by the Borrower or a Restricted Subsidiary pursuant to Section 7.10(b)(xii) or
to the extent such Investment constituted a Permitted Investment); and

 

(6)           to the extent that any Unrestricted Subsidiary of the Borrower
designated as such after February 11, 2010 is redesignated as a Restricted
Subsidiary or any Unrestricted Subsidiary of the Borrower merges into or
consolidates with the Borrower or any of its Restricted Subsidiaries or any
Unrestricted Subsidiary transfers, dividends or distributes assets to the
Borrower or a Restricted Subsidiary, in each case after February 11, 2010, the
Fair Market Value of such Subsidiary as of the date of such redesignation or
such merger or consolidation, or in the case of the transfer, dividend or
distribution of assets of an Unrestricted Subsidiary to the Borrower or a
Restricted Subsidiary, the Fair Market Value of such assets of the Unrestricted
Subsidiary as determined at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary or at the time of such merger,
consolidation or transfer, dividend or distribution of assets (other than an
Unrestricted Subsidiary to

 

107

--------------------------------------------------------------------------------


 

the extent the Investment in such Unrestricted Subsidiary was made by a
Restricted Subsidiary pursuant to Section 7.10(b)(xii) or to the extent such
Investment constituted a Permitted Investment).

 

(b)           The provisions of Section 7.10(a) hereof shall not prohibit:

 

(i)            any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Capital Stock, Disqualified Stock, Existing
Unsecured Notes, Subordinated Obligations or Guarantor Subordinated Obligations
or any Restricted Investment made in exchange for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Borrower (other than (x)
Disqualified Stock and (y) Capital Stock issued or sold to a Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination); provided,
however, that the Net Cash Proceeds from such sale of Capital Stock shall be
excluded from Section 7.10(a)(iv)(C)(2);

 

(ii)           any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Existing Unsecured Notes, Subordinated Obligations,
Guarantor Subordinated Obligations made by exchange for, or out of the proceeds
of the substantially concurrent Incurrence of Refinancing Indebtedness;

 

(iii)          any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Disqualified Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Stock of the Borrower or such Restricted
Subsidiary, as the case may be, that, so long as such refinancing Disqualified
Stock is permitted to be Incurred pursuant to Section 7.02;

 

(iv)          dividends paid within 90 days after the date of declaration if at
such date of declaration such dividend would have complied with this provision;

 

(v)           the purchase, repurchase, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock,
of the Borrower held by any existing or former employees, management or
directors of or consultants to the Borrower or any Subsidiary of the Borrower or
their assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
compensatory agreements approved by the Board of Directors of the Borrower;
provided that such purchases, repurchases, redemptions, acquisitions,
cancellations or retirements pursuant to this clause shall not exceed $5.0
million in the aggregate during any calendar year, although such amount in any
calendar year (with any unused amounts in any year being available in succeeding
years) may be increased by an amount not to exceed:

 

(A)          the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock) of the Borrower to existing or former employees or members

 

108

--------------------------------------------------------------------------------


 

of management of the Borrower or any of its Subsidiaries that occurs after the
Restatement Effective Date, to the extent the cash proceeds from the sale of
such Capital Stock have not otherwise been applied to the payment of Restricted
Payments (provided that the Net Cash Proceeds from such sales or contributions
shall be excluded from Section 7.10(a)(iv)(C)(2)); plus

 

(B)          the cash proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries after the Restatement Effective
Date; less

 

(C)          the amount of any Restricted Payments previously made with the cash
proceeds described in the clauses (A) and (B) of this clause (v);

 

(vi)          the accrual, declaration and payment of dividends to holders of
any class or series of Disqualified Stock of the Borrower issued in accordance
with the terms of this Agreement;

 

(vii)         repurchases or other acquisitions of Capital Stock deemed to occur
(i) upon the exercise of stock options, warrants, restricted stock units or
other rights to purchase Capital Stock or other convertible securities if such
Capital Stock represents a portion of the exercise price thereof or conversion
price thereof or (ii) in connection with withholdings or similar taxes payable
by any future, present or former employee, director or officer;

 

(viii)        the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of any Existing Unsecured Notes,
Subordinated Obligations or Guarantor Subordinated Obligations at a purchase
price not greater than 101% of the principal amount of (plus accrued and unpaid
interest on) such Existing Unsecured Notes, Subordinated Obligation or Guarantor
Subordinated Obligations in the event of a New Senior Secured Notes Change of
Control in accordance with the terms of such Existing Unsecured Notes,
Subordinated Obligation or Guarantor Subordinated Obligations;

 

(ix)          cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Borrower or other
exchanges of securities of the Borrower or a Restricted Subsidiary in exchange
for Capital Stock of the Borrower;

 

(x)           the purchase, repurchase, redemption, acquisition or retirement of
Existing Unsecured Notes, Subordinated Obligations or Guarantor Subordinated
Obligations with Net Available Proceeds remaining after application pursuant to
Section 7.03(c);

 

(xi)          [Reserved];

 

(xii)         other Restricted Payments in an aggregate amount, which, when
taken together with all other Restricted Payments made pursuant to this clause
(xii) (as reduced by the amount of capital returned from any such Restricted
Payments that constituted Restricted Investments in the form of cash and Cash
Equivalents (exclusive of amounts included in Section 7.10(a)(iv)(C)(1)) not to
exceed $25.0 million;

 

109

--------------------------------------------------------------------------------


 

(xiii)        the purchase of fractional shares of Capital Stock of the Borrower
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions;

 

(xiv)        in connection with any acquisition by the Borrower or any of its
Subsidiaries, the receipt or acceptance of the return to the Borrower or any of
its Restricted Subsidiaries of Capital Stock of the Borrower constituting a
portion of the purchase price consideration in settlement of indemnification
claims or as a result of a purchase price adjustment (including earn outs or
similar obligations);

 

(xv)         the distribution of rights pursuant to any shareholder rights plan
or the redemption of such for nominal consideration in accordance with the terms
of any shareholder rights plan;

 

(xvi)        payments or distributions to stockholders pursuant to appraisal
rights required under applicable law in connection with any merger,
consolidation or other acquisition by the Borrower or any Restricted Subsidiary;
or

 

(xvii)       the purchase, repurchase, redemption, defeasance, acquisition or
retirement of the Borrower’s 4.625% Notes due November 1, 2014, and/or the
Borrower’s 5.750% Notes due September 2017;

 

provided, however, that at the time of and after giving effect to any Restricted
Payment permitted under clauses (vi), (x), (xii), (xvi) and (xvii) of Section
7.10(b), no Default shall have occurred and be continuing or would occur as a
consequence thereof.

 

(c)           The amount of all Restricted Payments (other than cash) shall be
the Fair Market Value on the date of such Restricted Payment of the assets or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment. 
The fair market value of any cash Restricted Payment shall be its face amount
and any non-cash Restricted Payment shall be determined conclusively in Good
Faith by the Borrower.

 

For purposes of determining compliance with this Section 7.10, in the event that
a proposed Restricted Payment (or portion thereof) meets the criteria of more
than one of the categories of Restricted Payments described in clauses (i)
through (xvii) of Section 7.10(b), or is entitled to be made pursuant to
Section 7.10(a), the Borrower shall be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with this Section 7.10.

 

If the Borrower or any Restricted Subsidiary makes a Restricted Investment or a
Permitted Investment and the Person in which such Investment was made
subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction of the amounts calculated under the first paragraph of
this covenant or any other provision of this covenant or the definition of
Permitted Investment (which was not subsequently reversed), then such amount
shall be increased by the amount of such reduction to the extent of the lesser
of (x) the amount of such Investment and (y) the Fair Market Value of such
Investment at the time such Person becomes a Restricted Subsidiary.

 

110

--------------------------------------------------------------------------------


 

(d)           As of the Restatement Effective Date, all of the Borrower’s
Subsidiaries shall be Restricted Subsidiaries.  The Borrower shall not permit
any Unrestricted Subsidiary to become a Restricted Subsidiary except pursuant to
the last sentence of the defined term “Unrestricted Subsidiary.”  For purposes
of designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated shall be deemed to be
Restricted Payments in an amount determined as set forth in the definition of
“Investment.”  Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time and if such Subsidiary otherwise
meets the definition of an Unrestricted Subsidiary.  Unrestricted Subsidiaries
shall not be subject to any of the restrictive covenants set forth in this
Agreement.

 

7.11        Amendments of Organization Documents.  The Borrower shall not, nor
shall it permit any Subsidiary to amend any of its Organization Documents in a
manner that is adverse to the Lenders.

 

7.12        Accounting Changes.  The Borrower shall not, nor shall it permit any
Subsidiary to make any change in (a) accounting policies or reporting practices,
except as required or permitted by GAAP, or (b) fiscal year.

 

7.13        Early Retirement of Public Indebtedness.  The Borrower shall not:

 

(a)           issue the New Senior Secured Notes unless, substantially
contemporaneously therewith, it effects a purchase, repurchase, redemption or
satisfaction and discharge of not less than $700,000,000 aggregate principal
amount of the Senior Secured Notes, a termination of the intercreditor agreement
dated as of February 11, 2010 between the trustee for the Senior Secured Notes
and the administrative agent under the Existing Credit Agreement and execution
by the trustee for the Senior Secured Notes of the Intercreditor Agreement
evidencing its consent to the priority payment rights of the Lenders thereunder;
nor

 

(b)           fail to effect an Early Retirement in full by no later than June
1, 2017, of its 5.750% Notes due September 1, 2017.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05, 6.10 or
6.11 or Article VII; or

 

111

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) knowledge by a
Responsible Officer of the Borrower of such failure or (ii) written notice
thereof from the Administrative Agent or any Lender; or

 

(d)           Representations and Warranties.  Any representation or warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of the Senior Secured
Notes or the New Senior Secured Notes, or in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to the
Senior Secured Notes or the New Senior Secured Notes, or relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs (including,
without limitation, the triggering of any change in control or similar event
with respect to the Borrower), the effect of which default or other event is to
cause, or to permit the holder or holders of the Senior Secured Notes or the New
Senior Secured Notes or such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries), as applicable, to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), but
excluding the application of Net Available Cash, in accordance with Section
3.7(c) of the New Senior Secured Notes Indenture or the comparable provision of
any other indenture for Indebtedness permitted hereunder, or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party, any Material
Subsidiary or three or more Subsidiaries that are not Material Subsidiaries
institute or consent to the institution of any proceeding under any Debtor
Relief Law, or make an assignment for the benefit of creditors; or apply for or
consent to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person(s) and the appointment continues

 

112

--------------------------------------------------------------------------------


 

undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person(s) or to all or any material part
of their property is instituted without the consent of such Person(s) and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party, any
Material Subsidiary or three or more Subsidiaries that are not Material
Subsidiaries become unable or admit in writing their inability or fail generally
to pay their debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person(s) and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof any one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order and such enforcement remains unstayed or such
judgment remains unsatisfied for a period of 10 days, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect or such judgment is
unsatisfied; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control with
respect to the Borrower.

 

(l)            Collateral Documents.  Any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby.

 

(m)          Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan

 

113

--------------------------------------------------------------------------------


 

Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any Event of Default pursuant to
clauses (f) or (g) of Section 8.01, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (which amounts shall not include amounts
shared pro rata under the Security Agreement with the trustees for the Senior
Secured Notes and the New Senior Secured Notes prior to release to the
Administrative Agent for distribution hereunder) shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

114

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Cash Management Agreements, ratably among the Lenders, the
L/C Issuer, and the Lenders (or their Affiliates) party to Secured Hedge
Agreements and Cash Management Agreements in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03 and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine or any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administration relationship between the
contracting parties.

 

115

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to

 

116

--------------------------------------------------------------------------------


 

or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article

 

117

--------------------------------------------------------------------------------


 

shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the

 

118

--------------------------------------------------------------------------------


 

same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.02(c).  Upon the
appointment by the Borrower of a successor L/C Issuer and Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America  with respect
to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

119

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01; and

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty

 

120

--------------------------------------------------------------------------------


 

pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such property, or to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

 

9.11        Authorization for Intercreditor Agreement.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent to enter into and perform
its obligations under the Intercreditor Agreement and any amendments thereto
approved in accordance with the terms thereof.

 

ARTICLE X
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01 (other than
Section 4.01(b), to the extent related to the Administrative Agent, or (c)), or,
in the case of the initial Credit Extension, Section 4.02, without the written
consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under such other Loan Document
without the written consent of each Lender entitled to such payment or (ii) any
mandatory reduction of any Commitment hereunder or under any other Loan Document
without the written consent of each Appropriate Lender;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(e)           change Section 2.10 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required

 

121

--------------------------------------------------------------------------------


 

to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(g)           except in connection with a Disposition permitted under
Section 7.03 or as set forth in Section 9.10(b), release all or substantially
all of the value of the Guaranty, without the written consent of each Lender; or

 

(h)           impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Lenders;

 

(i)            release all or substantially all of the Collateral in any
transaction or series of related transactions without the written consent of
each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

 

122

--------------------------------------------------------------------------------


 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of

 

123

--------------------------------------------------------------------------------

 


 

competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies

 

124

--------------------------------------------------------------------------------


 

that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.03
(subject to the terms of Section 2.13) or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, obligations to
the Lenders or their Affiliates arising under treasury or cash management
agreements and Swap Contracts unless the Administrative Agent has received
written notice of such obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable treasury or cash
management Lender or swap counterparty, as the case may be.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions

 

125

--------------------------------------------------------------------------------


 

contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, but without limiting the obligation of the Borrower to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

126

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b),

 

127

--------------------------------------------------------------------------------


 

participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it, or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Facility, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Lone Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a

 

128

--------------------------------------------------------------------------------


 

Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and

 

129

--------------------------------------------------------------------------------


 

Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.02, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the

 

130

--------------------------------------------------------------------------------


 

benefits of Sections 3.01 and 3.02 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.10 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.02 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.14 as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 45 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 45 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (subject to acceptance by such designated Lender) a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.02(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Committed Loans or fund

 

131

--------------------------------------------------------------------------------


 

risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer and/or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  Each of the Administrative Agent and the Lenders
further agrees to use the Information solely in connection with the extension of
its Commitments under this Agreement and the exercise of its rights and
discharge of its obligations hereunder and under the other Loan Documents.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
The confidentiality provisions set forth in this Section shall terminate two
years following the date on which all Obligations hereunder have been paid in
full and all Commitments hereunder have been terminated.

 

132

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.12 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall

 

133

--------------------------------------------------------------------------------

 


 

constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.02, (ii) Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Required Lenders as provided in
Section 10.01 but requires unanimous consent of all Lenders or all Lenders
affected thereby (as applicable), (iv) any Lender is a Defaulting Lender or
(v) any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee shall be

 

134

--------------------------------------------------------------------------------


 

reasonably acceptable to Borrower and may be another Lender, if such other
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Tax Forms.  (a) (i) Each Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS
Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Code.  Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of

 

135

--------------------------------------------------------------------------------


 

applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
or as part of an IRS Form W-8IMY pursuant to this Section 10.14(a) or (B) if
such Lender shall have failed to satisfy the foregoing provisions of this
Section 10.14(a); provided that if such Lender shall have satisfied the
requirement of this Section 10.14(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.14(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.14(a).

 

(b)                                 Each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Administrative Agent two duly signed completed copies of IRS Form W-9.  If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code, without reduction.

 

136

--------------------------------------------------------------------------------


 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including reasonable fees and expenses of counsel to the
Administrative Agent) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.

 

10.15                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

137

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.16                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees that (except as expressly set forth in an engagement
letter between the Borrower and J.P. Morgan Securities Inc. or Merrill Lynch,
Pierce, Fenner & Smith Incorporated or the Administrative Agent): (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower, or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor any Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary

 

138

--------------------------------------------------------------------------------


 

relationship; and (v) the Administrative Agent and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  The Borrower hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

 

10.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name:

Elaine Lintecum

 

 

Title:

Vice President, Finance,

 

 

 

Chief Financial Officer and Treasurer

 

1

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Ken Puro

 

 

Name:

Ken Puro

 

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

From Restatement Effective Date through Bank of America Commitment Reduction
Date

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

38,000,000

 

42.222222221

%

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

23,000,000

 

25.5555555556

%

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

23,000,000

 

25.5555555556

%

 

 

 

 

 

 

The Northern Trust Company

 

$

6,000,000

 

6.6666666667

%

 

 

 

 

 

 

Total

 

$

90,000,000

 

100

%

 

From and after Bank of America Commitment Reduction Date

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

23,000,000

 

30.666666667

%

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

23,000,000

 

30.666666667

%

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

23,000,000

 

30.666666667

%

 

 

 

 

 

 

The Northern Trust Company

 

$

6,000,000

 

7.999999999

%

 

 

 

 

 

 

Total

 

$

75,000,000

 

100.0

%

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

 

 

The McClatchy Company

 

2100 Q Street

 

Sacramento, CA 95816

 

Attention: Elaine Lintecum

 

Telephone: 916-321-1846

 

Facsimile: 916-321-1869

 

Electronic Mail: elintecum@McClatchy.com

 

Website Address:     www.McClatchy.com

 

 

 

ADMINISTRATIVE AGENT’S OFFICE

 

 

 

Notices (other than Requests for Extensions of Credit):

 

BANK OF AMERICA, N.A.

 

800 Fifth Avenue, Floor 17

 

Seattle, WA 98104

 

Mail Code: WA1-501-17-32

 

Att: Ken Puro

 

Tel: 206-358-0138

 

Facsimile: 415-343-0559

 

Electronic Mail: Ken.Puro@baml.com

 

 

 

For Payments and Requests for Extensions of Credit:

 

BANK OF AMERICA, N.A.

 

Bank of America Plaza

 

901 Main Street

 

Dallas, TX 75202-3714

 

Mail Code: TX1-492-14-05

 

Att: Betty Canales

 

Tel: 214-209-2131

 

Facsimile: 214-290-8377

 

Electronic Mail: betty.l.canales@baml.com

 

 

 

Payments:

 

Bank of America, N.A., New York NY

 

ABA # 026009593

 

Account Name:

Corporate FTA

 

Account Number:

1292000883

 

Ref:    The McClatchy Company

 

 

1

--------------------------------------------------------------------------------


 

Letters of Credit:

 

BANK OF AMERICA, N.A.

 

Trade Operations — Los Angeles #226521

 

1000 West Temple Street, Suite Level 7

 

Mail Code: CA9-705-07-05

 

Los Angeles, CA 90017-1466

 

Attn: Tai Lu

 

Facsimile: 213-481-7840

 

Tel:    213-457-8841

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

ASSIGNMENT AND ASSUMPTION FEES

 

On file with the Administrative Agent

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,        

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Committed Loans

o A conversion or continuation of Loans

 

 

1.

On                   (a Business Day).

 

 

2.

In the amount of $                    .

 

 

3.

Comprised of                           .

 

[Type of Committed Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of       months.

 

The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Form of Committed Loan Notice

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,      

 

To:                             Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On                (a Business Day).

 

2.                                      In the amount of
$                        .

 

3.                                      Comprised of [IBOR Rate][other as agreed
with Swing Line Lender] Loans.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Form of Swing Line Loan Notice

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

[·], 2012

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Loans made by the Lender to the Borrower on and after
[·]/the date hereof under that certain Third Amended and Restated Credit
Agreement, dated as of December 18, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date of such Loans until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Form of Note

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                        ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                   
                                      of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered to the
Administrative Agent the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered to the
Administrative Agent the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the
above date.  Such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

Form of Compliance Certificate

 

D-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement, and any representations
and warranties of the Borrower that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                          .

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 7.08(a) — Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA (Financial Covenant) for four consecutive fiscal quarters
ending on above date (“Subject Period”) as set forth on Schedule 2:

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A. ¸ Line I.B):

 

                  to 1

 

 

 

 

 

 

 

 

 

Minimum required: 1.50 to 1.00

 

 

 

 

 

 

 

 

II.

 

Section 7.08(b) — Consolidated Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA (Financial Covenant) for Subject Period (Line I.A. above):

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Total Leverage Ratio (Line II.A ¸ Line II.B):

 

                  to 1

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

Fiscal quarter ending:

 

Ratio:

 

 

 

December, 2012

 

6.25 to 1.00

 

 

 

March, 2013 and thereafter

 

6.00 to 1.00

 

D-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

Consolidated EBITDA (Financial Covenant)
(in accordance with the definition of Consolidated EBITDA (Financial Covenant)
as set forth in the Agreement)

 

 

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ stock option expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash restructuring charges

 

 

 

 

 

 

 

 

 

 

 

+ cash restructuring charges (up to caps)

 

 

 

 

 

 

 

 

 

 

 

+ non-recurring or non-cash charges or losses

 

 

 

 

 

 

 

 

 

 

 

+ charges and losses on extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

+ dividend income

 

 

 

 

 

 

 

 

 

 

 

+ Exchange Transaction expenses

 

 

 

 

 

 

 

 

 

 

 

- non-recurring or non-cash gains or other items

 

 

 

 

 

 

 

 

 

 

 

- all gains from extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA (Financial Covenant)

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Guaranties
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:
                                                            

 

2.                                      Assignee: 
                                                             [and is an
Affiliate/Approved Fund of [identify Lender](1)]

 

3.                                      Borrower:  The McClatchy Company

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)         Select as applicable.

 

Form of Assignment and Assumption

 

E-1

--------------------------------------------------------------------------------


 

5.                                      Credit Agreement:  Third Amended and
Restated Credit Agreement, dated as of December 18, 2012, among The McClatchy
Company, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent and L/C Issuer

 

6.                                      Assigned Interest:(2)

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(3)

 

CUSIP
Number

 

Revolving Credit Commitment

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

[7.                                  Trade Date:                              
](4)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(2)         Includes deemed Loans made on account of unreimbursed L/C draws.

 

(3)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(4)         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

THE MCCLATCHY COMPANY

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the

 

E-4

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

OPINION MATTERS

 

As delivered to the Administrative Agent

 

Opinion Matters

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GENERAL CONTINUING GUARANTY (“Guaranty”), dated as of
September 26, 2008, is executed and delivered by the Subsidiary that is a
signatory hereto and any future Subsidiary that is not a Non-Guarantor
Subsidiary (as defined in the Credit Agreement referenced below) that executes
and delivers a Joinder hereto (each a “Guarantor” and, collectively, the
“Guarantors”), in favor of the commercial lending institutions (the “Lenders”)
from time to time party to the Credit Agreement (as hereinafter defined) and
Bank of America, N.A. (“Bank of America”), as Administrative Agent (in such
capacity, together with any successor appointed pursuant to Section 9.06 of the
Credit Agreement, the “Administrative Agent”) for the Lenders.

 

WHEREAS, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuer are parties to a Credit Agreement dated as of June 27, 2006 (said
Agreement, as amended by that certain Amendment No. 1 to Credit Agreement dated
as of March 28, 2007, that certain Amendment No. 2 to Credit Agreement dated as
of July 19, 2007, that certain Amendment No. 3 to Credit Agreement dated as of
March 28, 2008, and that certain Amendment No. 4 to Credit Agreement dated as of
September 26, 2008, as it may hereafter be amended, supplemented, modified or
restated from time to time, being the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined)
with The McClatchy Company, a Delaware corporation (the “Borrower”);

 

WHEREAS, certain of the Guarantors have previously executed a general continuing
guaranty in favor of the Lenders and Bank of America pursuant to the Credit
Agreement, and each of them now wishes to amend and restate such guaranty in its
entirety to conform to the guaranty the new Guarantors are hereby executing;

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:

 

1.                                      Definitions and Construction.

 

(a)                                 Definitions.  The following terms, as used
in this Guaranty, shall have the following meanings:

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978 (11 U.S.C.
§§101-1330), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

 

“Beneficiaries” shall mean Administrative Agent and Lenders.

 

--------------------------------------------------------------------------------


 

“Guarantied Obligations” shall mean the due and punctual payment of all
Indebtedness owing by Borrower.

 

“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries by Borrower and arising directly
or indirectly out of or in connection with the Credit Agreement, the Notes, or
the other Loan Documents (in each case as amended, supplemented, modified or
restated from time to time) plus all of the obligations of the Borrower or any
of its Subsidiaries under any and all Swap Contracts between the Borrower and
any Lender or Affiliate of a Lender (or any Person that was a Lender or
Affiliate of a Lender at the time such Swap Contract was executed) that hedge
interest rate exposure for Indebtedness plus all of the obligations of the
Borrower or any of its Subsidiaries under any and all treasury or cash
management services (including, without limitation, purchase cards) between the
Borrower and any Lender or an Affiliate of a Lender (or any Person that was a
Lender or Affiliate of a Lender at the time such services agreement was
executed), including all such obligations, indebtedness, or liabilities, whether
for principal, interest (including any and all interest which, but for the
application of the provisions of the Bankruptcy Code, would have accrued on such
amounts), premium, reimbursement obligations, fees, costs, expenses (including
reasonable attorneys’ fees), or indemnity obligations, whether heretofore, now,
or hereafter made, incurred, or created, whether voluntarily or involuntarily
made, incurred, or created, whether secured or unsecured (and if secured,
regardless of the nature or extent of the security), whether absolute or
contingent, liquidated or unliquidated, or determined or indeterminate, whether
Borrower is liable individually or jointly with others, and whether recovery is
or hereafter becomes barred by any statute of limitations or otherwise becomes
unenforceable for any reason whatsoever, including any act or failure to act by
Beneficiaries.

 

(b)                                 Construction.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the term “including” is not limiting, and the term “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms refer to this Guaranty as a whole
and not to any particular provision of this Guaranty.  Any reference in this
Guaranty to any of the following documents includes any and all alterations,
amendments, extensions, modifications, renewals, supplements or restatements
thereto or thereof, as applicable: the Loan Documents; the Credit Agreement;
this Guaranty; and the Notes.  Neither this Guaranty nor any uncertainty or
ambiguity herein shall be construed or resolved against Beneficiaries or any
Guarantor, whether under any rule of construction or otherwise.  On the
contrary, this Guaranty has been reviewed by Guarantors, Beneficiaries, and
their respective counsel, and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of Beneficiaries and Guarantors.

 

2.                                      Guarantied Obligations.  Each Guarantor,
jointly and severally, hereby irrevocably and unconditionally guaranties to
Beneficiaries, as and for its own debt, until final and indefeasible payment
thereof has been made, the due and punctual payment of the Guarantied
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, by acceleration, or otherwise; it being the intent of each
Guarantor that the

 

--------------------------------------------------------------------------------


 

guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; provided, however, that each Guarantor shall be liable under this
Guaranty for the maximum amount of such liability that can be incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.

 

Each Guarantor represents and warrants to Beneficiaries that (i) neither this
Guaranty nor any collateral security therefor has been given with an intent to
hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor is
not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably small in relation to the business or transaction, nor does such
Guarantor intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they become due; and (iii) such
Guarantor is not insolvent at the time it gives this Guaranty, and the giving of
this Guaranty and any collateral security provided in connection herewith will
not result in such Guarantor’s becoming insolvent.  Each Guarantor hereby
covenants and agrees that, as long as this Guaranty remains in effect, such
Guarantor (i) shall incur no indebtedness beyond its ability to repay the same
in full in accordance with the terms thereof; and (ii) shall not take any
action, or suffer to occur any omission, which could give rise to a claim by any
third party to set aside this Guaranty or any collateral given in connection
herewith, or in any manner impair Beneficiaries’ rights and privileges hereunder
or thereunder.

 

3.                                      Continuing Guaranty.  This Guaranty
includes Guarantied Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Indebtedness.  If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Beneficiaries, (b) no such
revocation shall apply to any Guarantied Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(c) no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of Beneficiaries in existence on the date of such revocation, (d) no
payment by any Guarantor, Borrower, or from any other source, prior to the date
of such revocation, shall reduce the maximum obligation of such Guarantor
hereunder, and (e) any payment by Borrower or from any source other than such
Guarantor subsequent to the date of such revocation shall first be applied to
that portion of the Guarantied Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligations of such Guarantor hereunder.

 

4.                                      Performance under this Guaranty.  In the
event that Borrower fails to make any payment of any Guarantied Obligations on
or before the due date thereof, each Guarantor immediately shall cause such
payment to be made.

 

--------------------------------------------------------------------------------


 

5.                                      Primary Obligations.  This Guaranty is a
primary and original obligation of each Guarantor, is not merely the creation of
a surety relationship, and is an absolute, unconditional, and continuing
guaranty of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law or
any invalidity or irregularity with respect to the issuance of the Notes.  Each
Guarantor agrees that it is directly, jointly and severally with each other
Guarantor, liable to Beneficiaries, that the obligations of such Guarantor
hereunder are independent of the obligations of Borrower or any other Guarantor,
and that a separate action may be brought against such Guarantor, whether such
action is brought against Borrower or another Guarantor or whether Borrower or
any such other Guarantor is joined in such action.  Guarantor agrees that its
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Beneficiaries of whatever remedies they may have
against Borrower or any other Guarantor, or the enforcement of any lien or
realization upon any security Beneficiaries may at any time possess.  Each
Guarantor agrees that any release which may be given by Beneficiaries to
Borrower or any other Guarantor shall not release such Guarantor.  Each
Guarantor consents and agrees that Beneficiaries shall be under no obligation to
marshal any property or assets of Borrower or any other Guarantor in favor of
such Guarantor, or against or in payment of any or all of the Guarantied
Obligations.

 

6.                                      Waivers.

 

(a)                                 Each Guarantor hereby waives: (i) notice of
acceptance hereof; (ii) notice of any loans or other financial accommodations
made or extended under the Credit Agreement, or the creation or existence of any
Guarantied Obligations; (iii) notice of the amount of the Guarantied
Obligations, subject, however, to such Guarantor’s right to make inquiry of
Administrative Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to the Notes or any other instrument; (vi) notice of any
Default or Event of Default under the Credit Agreement; and (vii) all other
notices (except if such notice is specifically required to be given to a
Guarantor under this Guaranty or any other Loan Document to which such Guarantor
is party) and demands to which such Guarantor might otherwise be entitled.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives the right by statute or otherwise to
require Beneficiaries to institute suit against Borrower or to exhaust any
rights and remedies which Beneficiaries have or may have against Borrower.  In
this regard, each Guarantor agrees that it is bound to the payment of each and
all Guarantied Obligations, whether now existing or hereafter accruing, as fully
as if such Guarantied Obligations were directly owing to Beneficiaries by such
Guarantor.  Each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guarantied
Obligations shall have been fully and finally performed and indefeasibly paid)
of Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.

 

(c)                                  To the maximum extent permitted by law,
each Guarantor hereby waives: (i) any rights to assert against Beneficiaries any
defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against Borrower or any

 

--------------------------------------------------------------------------------


 

other party liable to Beneficiaries; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any defense arising by
reason of any claim or defense based upon an election of remedies by
Beneficiaries; (iv) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and (v) to the fullest extent permitted by law, any defense
or benefit that may be derived from or afforded by law which limits the
liability of or exonerates guaranties or sureties or requires Beneficiaries to
exhaust remedies against the Borrower prior to commencing any action or
foreclosure against such Guarantor or its properties including, without
limitation, the benefits of California Civil Code §§ 2799, 2808, 2809, 2810,
2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, and 2850, California
Code of Civil Procedure §§ 580A, 580B, 580C, 580D, and 726, and Chapter 2 of
Title 14 of the California Civil Code.  Notwithstanding the foregoing, this
Section 6(c) shall not be deemed to waive any portion of any right of
subrogation, reimbursement, contribution or indemnification or similar right
that would not be waived pursuant to the provisions of Section 6(e).

 

(d)                                 Each Guarantor agrees that if all or a
portion of the Indebtedness or this Guaranty is at any time secured by a deed of
trust or mortgage covering interests in real property, Beneficiaries, in their
sole discretion, without notice or demand and without affecting the liability of
such Guarantor under this Guaranty, may foreclose pursuant to the terms of the
Credit Agreement or otherwise the deed of trust or mortgage and the interests in
real property secured thereby by non-judicial sale.  Each Guarantor understands
that the exercise by Beneficiaries of certain rights and remedies contained in
the Credit Agreement and any such deed of trust or mortgage may affect or
eliminate such Guarantor’s right of subrogation against Borrower and that such
Guarantor may therefore incur a partially or totally non-reimbursable liability
hereunder.  Nevertheless, each Guarantor hereby authorizes and empowers
Beneficiaries to exercise, in their sole discretion, any rights and remedies, or
any combination thereof, which may then be available, since it is the intent and
purpose of such Guarantor that the obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.  Notwithstanding
any foreclosure of the lien of any deed of trust or security agreement with
respect to any or all of any real or personal property secured thereby, whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure, each
Guarantor shall remain bound under this Guaranty including its obligation to pay
any deficiency following a non-judicial foreclosure.

 

(e)                                  (1) Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document, until full
and final payment of the Guaranteed Obligations, each Guarantor hereby waives
with respect to Borrower and its respective successors and assigns (including
any surety) and any other party any and all rights at law or in equity, to
subrogation, to reimbursement, to exoneration, to contribution, to setoff or to
any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which such
Guarantor may have or hereafter acquire against Borrower or any other party in
connection with or as a result of Borrower’s execution, delivery and/or
performance of

 

--------------------------------------------------------------------------------


 

the Credit Agreement or any other Loan Document.  Each Guarantor agrees that it
shall not have or assert any such rights against Borrower or Borrower’s
successors and assigns or any other Person (including any surety), either
directly or as an attempted setoff to any action commenced against such
Guarantor by Borrower (as borrower or in any other capacity) or any other Person
until the Guaranteed Obligations have been fully and finally repaid to the
Beneficiaries.  Each Guarantor hereby acknowledges and agrees that this waiver
is intended to benefit the Beneficiaries and shall not limit or otherwise affect
any of the Borrower’s liability hereunder, under any other Loan Document to
which Borrower is a party, or the enforceability hereof or thereof.

 

(2)                                 To the extent any waiver of subrogation
contained in subparagraph (e)(1) is unenforceable, each Guarantor shall, until
the Guaranteed Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
terminated or canceled, withhold exercise of (a) any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against Borrower, and (iii) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by the Beneficiaries, and
(b) any right of contribution such Guarantor may have against any other
Guarantor (including without limitation any such right of contribution).  Each
Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
the Administrative Agent or Lenders may have against Borrower, to all right,
title and interest the Beneficiaries may have in any such collateral or
security, and to any right the Beneficiaries may have against such other
Guarantor.  The Administrative Agent, on behalf of Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights any Guarantor may have, and upon any such disposition or
sale any rights of subrogation Guarantors may have shall terminate.  If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of Lenders and shall forthwith be paid
over to the Administrative Agent for the benefit of Lenders to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with Section 12 of this Guaranty.

 

7.                                      Releases.  Each Guarantor consents and
agrees that, without notice to or by such Guarantor and without affecting or
impairing the obligations of such Guarantor hereunder, Beneficiaries may, by
action or inaction, compromise or settle, extend the period of duration or

 

--------------------------------------------------------------------------------


 

the time for the payment, or discharge the performance of, or may refuse to, or
otherwise not enforce, or may, by action or inaction, release all or any one or
more parties to, any one or more of the Credit Agreement, the Notes, or any of
the other Loan Documents or may grant other indulgences to Borrower in respect
thereof, or may amend or modify in any manner and at any time (or from time to
time) any one or more of the Credit Agreement, the Notes, or any of the other
Loan Documents, or may, by action or inaction, release or substitute any other
Guarantor, if any, of the Guarantied Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guarantied
Obligations (including any collateral) or any other guaranty of the Guarantied
Obligations, or any portion thereof.

 

8.                                      No Election.  Beneficiaries shall have
the right to seek recourse against any Guarantor to the fullest extent provided
for herein and no election by Beneficiaries to proceed in one form of action or
proceeding, or against any Guarantor or other party, or on any obligation, shall
constitute a waiver of Beneficiaries’ right to proceed in any other form of
action or proceeding or against any other Guarantor or other parties unless
Beneficiaries have expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Beneficiaries under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of Guarantors under this
Guaranty except to the extent that Beneficiaries finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.

 

9.                                      Indefeasible Payment.  The Guarantied
Obligations shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to Beneficiaries are no longer subject to
any right on the part of any person whomsoever, including Borrower, Borrower as
a debtor in possession, or any trustee (whether appointed under the Bankruptcy
Code or otherwise) of Borrower’s assets to invalidate or set aside such payments
or to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential.  In the event that, for any
reason, all or any portion of such payments to Beneficiaries is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, the
obligation or part thereof intended to be satisfied thereby shall be revived and
continued in full force and effect as if said payment or payments had not been
made and each Guarantor shall be liable for the full amount Beneficiaries are
required to repay plus any and all costs and expenses (including attorneys’
fees) paid by Beneficiaries in connection therewith.

 

10.                               Financial Condition of Borrower.  Each
Guarantor represents and warrants to Beneficiaries that it is currently informed
of the financial condition of Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations.  Each Guarantor further represents and warrants to
Beneficiaries that it has read and understands the terms and conditions of the
Credit Agreement, the Notes, and the other Loan Documents.  Each Guarantor
hereby covenants that it will continue to keep itself informed of Borrower’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guarantied Obligations.

 

11.                               Subordination.  Each Guarantor hereby agrees
that after the occurrence and during the continuance of an Event of Default any
and all present and future indebtedness of Borrower owing to such Guarantor
shall be postponed in favor of and subordinated to payment in full of

 

--------------------------------------------------------------------------------


 

the Guarantied Obligations.  Each Guarantor agrees that amounts paid over to
Beneficiaries pursuant to the subordination provisions of this Section 11 shall
be separate and apart from, and shall not be credited to, the liability of such
Guarantor pursuant to Section 2.

 

12.                               Payments; Application.  All payment to be made
hereunder by any Guarantor shall be made in lawful money of the United States of
America at the time of payment, shall be made in immediately available funds,
and shall be made without setoff, deduction (whether for Taxes or otherwise) or
counterclaim.  All payments made by any Guarantor hereunder shall be applied as
follows:  first, to all reasonable costs and expenses (including attorneys’
fees) incurred by Beneficiaries in enforcing this Guaranty or in collecting the
Guarantied Obligations; second, to all accrued and unpaid interest, premium, if
any, and fees owing to Beneficiaries constituting Guarantied Obligations; and
third, to the balance of the Guarantied Obligations.

 

13.                               Attorneys’ Fees and Costs.  Each Guarantor
agrees to pay, on demand, all reasonable attorneys’ fees and all other
reasonable costs and expenses which may be incurred by Beneficiaries in the
enforcement of this Guaranty or in any way arising out of, or consequential to
the protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

 

14.                               Notices.  All notices and other communications
provided to any party hereto under this Guaranty shall be in writing or by
facsimile and addressed, delivered or transmitted to such party at its address
or facsimile number set forth below or at such other address or facsimile number
as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when transmitted.

 

If to any Guarantor:

 

c/o The McClatchy Company

 

 

2100 Q Street

 

 

Sacramento, CA 95816

 

 

Attention: Elaine Lintecum

 

 

Facsimile: (916) 321-1964

 

 

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

 

 

650 Page Mill Road

 

 

Palo Alto, California 94304-1050

 

 

Attention: Andrew Hirsch, Esq.

 

 

Facsimile: (650) 493-6811

 

 

 

If to Beneficiaries:

 

Bank of America, N.A.

 

 

800 Fifth Avenue, Floor 32

 

 

Seattle, WA 98104

 

 

Mail Code: WA1-501-32-37

 

 

Attention: Ken Puro

 

 

Facsimile: (415) 343-0559

 

--------------------------------------------------------------------------------


 

With a copy to:

 

Mayer Brown LLP

 

 

1675 Broadway

 

 

New York, NY 10019

 

 

Attention: Brian E. Newhouse, Esq.

 

 

Facsimile: (212) 849-5148

 

15.                               Cumulative Remedies.  No remedy under this
Guaranty, under the Credit Agreement, the Notes, or any Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, under the Credit Agreement, the Notes, or any other Loan Document, and
those provided by law.  No delay or omission by Beneficiaries to exercise any
right under this Guaranty shall impair any such right nor be construed to be a
waiver thereof.  No failure on the part of Beneficiaries to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

 

16.                               Severability of Provisions.  Any provision of
this Guaranty which is prohibited or unenforceable under applicable law, shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

 

17.                               Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement among each Guarantor and Beneficiaries
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
each Guarantor and Administrative Agent.  Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given.  No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar, right or default or otherwise
prejudice the rights and remedies hereunder.

 

18.                               Successors and Assigns.  Subject to the terms
of the Credit Agreement, this Guaranty shall be binding each Guarantor and its
successors and assigns and shall inure to the benefit of the successors and
assigns of Beneficiaries; provided, however, no Guarantor shall assign this
Guaranty or delegate any of its duties hereunder without Beneficiaries’ prior
written consent and any unconsented to assignment shall be absolutely void.  In
the event of any assignment or other transfer of rights by Beneficiaries, the
rights and benefits herein conferred upon Beneficiaries shall automatically
extend to and be vested in such assignee or other transferee.

 

19.                               Choice of Law and Venue; Service of Process. 
THE VALIDITY OF THIS GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF EACH GUARANTOR AND BENEFICIARIES, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR WITH RESPECT TO
THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW

 

--------------------------------------------------------------------------------


 

YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR
ITSELF AND IN CONNECTION WITH ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY
FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.

 

20.                               Waiver of Jury Trial.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER
OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF GUARANTORS AND BENEFICIARIES WITH RESPECT TO THIS
GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES
THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT BENEFICIARIES MAY FILE AN
ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.

 

21.                               Joint and Several Liability.  The liability of
the Guarantors hereunder shall be joint and several.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

 

[                                      ]

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------


 

JOINDER TO AMENDED AND RESTATED GENERAL CONTINUING GUARANTY

 

This Joinder to Amended and Restated General Continuing Guaranty (this
“Joinder”), dated as of                     , 20    , relates to the Amended and
Restated General Continuing Guaranty dated as of September 26, 2008 (as amended
to date, the “Guaranty”), among the Subsidiaries of The McClatchy Company
parties thereto as Guarantors (collectively the “Guarantors”) in favor of the
Lenders (as defined in the Credit Agreement (as hereinafter defined)) and Bank
of America, N.A. (“Bank of America”), as Administrative Agent (the
“Administrative Agent”).

 

The Lenders, the Administrative Agent, the Swing Line Lender and the L/C Issuer
are parties to a Credit Agreement dated as of June 27, 2006 (said Agreement, as
amended by that certain Amendment No. 1 to Credit Agreement dated as of
March 28, 2007, that certain Amendment No. 2 to Credit Agreement dated as of
July 19, 2007, that certain Amendment No. 3 to Credit Agreement dated as of
March 28, 2008, and that certain Amendment No. 4 to Credit Agreement dated as of
September 26, 2008, as it may hereafter be amended, supplemented, modified or
restated from time to time, being the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined)
with The McClatchy Company, a Delaware corporation (the “Borrower”).

 

In compliance with Section 6.12 of the Credit Agreement,
                         (the “Additional Guarantor”) hereby agrees as follows:

 

1.                                      Joinder.  The Guaranty is hereby amended
to add as a party, and more specifically, as a Guarantor, thereunder, the
Additional Guarantor.

 

2.                                      Representations and Warranties. The
Additional Guarantor represents and warranties to the Administrative Agent and
the Lenders that each of the representations and warranties of a Guarantor
contained in the Guaranty is hereby made by the Additional Guarantor as of the
date hereof and is true and correct as to the Additional Guarantor as of the
date hereof.

 

3.                                      Additional Guarantor as Guarantor.  The
Additional Guarantor assumes all of the obligations and liabilities of a
Guarantor under the Guaranty, agrees to be bound thereby as if the Additional
Guarantor were an original party to the Guaranty and shall be a Guarantor for
all purposes under the Loan Documents.

 

4.                                      Effectiveness.  This Joinder shall
become effective on the date hereof upon the execution hereof by the Additional
Guarantor and the Administrative Agent and delivery hereof to the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

5.                                      Governing Law.  This Joinder shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law.

 

 

[Name of Additional Guarantor]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Notice Address:

 

 

Attention:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------